Exhibit 10.5
EXECUTION
AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT
     THIS AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT (herein referred to
as this “Security Agreement”) is executed as of September 21, 2010, by POSTROCK
ENERGY SERVICES CORPORATION, a Delaware corporation (“PESC”), formerly known as
Quest Resource Corporation, successor by merger to Quest Resource Acquisition
Corp., PostRock Midstream, LLC (the successor by merger to Quest Midstream
Partners, L.P. and Quest Midstream GP, LLC), Quest Cherokee Oilfield Services,
LLC, Quest Mergersub, Inc., Quest Midstream Holdings Corp., Quest Energy
Service, LLC and Energy & Midstream Partners JV, LLC, POSTROCK MIDCONTINENT
PRODUCTION, LLC, a Delaware limited liability company (“MidContinent”), formerly
known as Bluestem Pipeline, LLC, successor by merger to Quest Cherokee, LLC and
to a related entity known as PostRock MidContinent Production, LLC formerly
known as Quest Energy Partners, L.P. (“MidContinent I”), STP NEWCO, INC., an
Oklahoma corporation(“STP”), and QUEST TRANSMISSION COMPANY, LLC, a Delaware
limited liability company (“QTC”; QTC, STP, MidContinent and PESC, together with
any other entity that may become a party hereto as provided herein, individually
a “Debtor” and collectively the “Debtors”), each of whose address is 210 Park
Avenue, Suite 2750, Oklahoma City, Oklahoma 73102, in favor of ROYAL BANK OF
CANADA as Collateral Agent (hereafter defined) for the benefit of the
Beneficiaries (hereafter defined) (the Collateral Agent, in such capacity, the
“Secured Party”) whose address is Royal Bank Plaza, P.O. Box 50, 200 Bay Street,
12th Floor, South Tower, Toronto, Ontario M5J 2W7.
RECITALS
     A. Quest Resource Corporation (now known as PESC) as initial co-borrower,
Quest Cherokee, LLC (“Quest Cherokee”) (now merged with MidContinent I and into
Bluestem Pipeline, LLC) as borrower, Quest Energy Partners, L.P., a Delaware
master limited partnership (which converted into a limited liability company and
changed its name to become MidContinent I) (“QELP”) as guarantor, Royal Bank of
Canada, as administrative agent and collateral agent, and the lenders party
thereto entered into that certain Amended and Restated Credit Agreement, dated
November 15, 2007 (as amended from time to time, the “Prior First Lien Credit
Agreement”).
     B. Quest Cherokee, as borrower, QELP, as guarantor, Royal Bank of Canada,
as administrative agent and collateral agent, KeyBank National Association, as
syndication agent, Société Générale, as documentation agent, and the lenders
party thereto entered into a Second Lien Senior Term Loan Agreement providing
for a $45,000,000 term loan facility, dated as of July 11, 2008 (as amended from
time to time, the “Prior Second Lien Credit Agreement”; the Prior Second Lien
Agreement together with the Prior First Lien Credit Agreement collectively
called the “Prior Credit Agreements”).
     C. In order to secure repayment of the loans and the payment and
performance of all other obligations set forth in the Prior Credit Agreements or
of payment and performance of loans and other obligations under another credit
agreement which has been partially assigned to the Borrowing Base Facility
Lenders (as hereinafter defined) and the balance of which has been amended and
restated by the Pipeline Credit Agreement (as hereafter defined)
contemporaneously herewith, Debtors (or their predecessors-in-interest) executed
and delivered one or more pledge and security agreements, dated various dates
(collectively as amended heretofore, the “Existing Security Agreements”).
Multiparty Borrowing Base
Credit Facility Pledge & Security Agreement

1



--------------------------------------------------------------------------------



 



     D. Pursuant to that certain Second Amended and Restated Credit Agreement
dated of even date herewith (the “Borrowing Base Facility Credit Agreement”),
among PESC and MidContinent (collectively, the “Borrowing Base Facility
Borrowers”), each lender from time to time party thereto (collectively, the
“Borrowing Base Facility Lenders”), and Royal Bank of Canada, as administrative
agent and collateral agent, the Borrowing Base Facility Lenders have agreed to
make loans and issue letters of credit to or for the Borrowing Base Facility
Borrowers in the initial amount of $225,000,000.
     E. Pursuant to that certain Second Amended and Restated Credit Agreement of
even date herewith (the “Pipeline Credit Agreement”; the Pipeline Credit
Agreement, together with the Borrowing Base Facility Credit Agreement
collectively, the “Credit Agreements” and individually a “Credit Agreement”),
among PESC and PostRock KPC Pipeline, LLC, a Delaware limited liability company
and successor by conversion to Quest Pipelines (KPC), a Kansas general
partnership, and successor by merger to Quest Kansas Pipeline, L.L.C. and Quest
Kansas General Partner L.L.C. (“KPC Pipeline LLC”; PESC and KPC Pipeline LLC
collectively, the “Pipeline Facility Borrowers”), each lender from time to time
party thereto (collectively, the “Pipeline Facility Lenders”), and Royal Bank of
Canada, as administrative agent and collateral agent, the Pipeline Facility
Lenders have agreed to make a $15,000,000 term loan to the Pipeline Facility
Borrowers.
     F. Pursuant to an Amended and Restated Intercreditor and Collateral Agency
Agreement dated of even date herewith (the “Intercreditor Agreement”) among
Royal Bank of Canada, as First Lien Agent (hereafter defined) for the First Lien
Secured Parties (hereafter defined), the First Lien Secured Parties, Royal Bank
of Canada, as Second Lien Agent (hereafter defined) for the Second Lien Secured
Parties (hereafter defined), the Second Lien Secured Parties, BP Corporation
North America, Inc., as an approved hedge counterparty, Royal Bank of Canada, as
collateral agent for the First Lien Secured Parties and Second Lien Secured
Parties, each Debtor and KPC Pipeline LLC, the Collateral Agent agreed to act as
collateral agent for the First Lien Secured Parties and Second Lien Secured
Parties for purposes of dealing with the Collateral, including for purposes of
this Security Agreement, apportioning payments among First Lien Secured Parties
and the Second Lien Secured Parties with respect to proceeds thereof.
     G. The Debtors have agreed to amend and restate the Existing Security
Agreements, and (i) in connection with the Borrowing Base Facility Credit
Agreement, each Debtor desires to secure all indebtedness owing under the
Borrowing Base Facility Credit Agreement with a first priority lien on the
Collateral, and (ii) in connection with the Pipeline Credit Agreement, each
Debtor desires to secure all indebtedness owing under the Pipeline Credit
Agreement with a lien on the Collateral which is junior, subject and
subordinated to the lien on the Collateral securing indebtedness owing under the
Borrowing Base Facility Credit Agreement.
     H. Each Debtor has duly authorized the execution, delivery and performance
of this Security Agreement.
     I. This Security Agreement is integral to the transactions contemplated by
the Intercreditor Agreement and Credit Agreements, and the execution and
delivery of this Security Agreement is required under the terms of the Credit
Agreements.
     ACCORDINGLY, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, each Debtor and Secured Party agree to and do hereby
amend and restate the Existing Security Agreements as follows:
Multiparty Borrowing Base
Credit Facility Pledge & Security Agreement

2



--------------------------------------------------------------------------------



 



     1. REFERENCE TO BORROWING BASE FACILITY CREDIT AGREEMENT. The terms,
conditions, and provisions of the Borrowing Base Facility Credit Agreement are
incorporated herein by reference, the same as if set forth herein verbatim,
which terms, conditions, and provisions shall continue to be in full force and
effect hereunder so long as the Borrowing Base Facility Lenders are obligated to
lend under the Borrowing Base Facility Credit Agreement and thereafter until the
Obligations (hereafter defined) are paid and performed in full (except as
provided in Sections 10.01(d) and 10.01(e) of the Borrowing Base Facility Credit
Agreement).
     2. CERTAIN DEFINITIONS. Unless otherwise defined herein, or the context
hereof otherwise requires, each term defined in the Borrowing Base Facility
Credit Agreement or in the UCC is used in this Security Agreement with the same
meaning; provided that, if the definition given to such term in the Borrowing
Base Facility Credit Agreement conflicts with the definition given to such term
in the UCC, the definition in the Borrowing Base Facility Credit Agreement shall
control to the extent legally allowable; and if any definition given to such
term in Chapter 9 of the UCC conflicts with the definition given to such term in
any other chapter of the UCC, the Chapter 9 definition shall prevail. As used
herein, the following terms have the meanings indicated:
     Beneficiaries means collectively all of the Intercreditor Secured Parties
and all of the Borrowing Base Credit Facility Secured Parties and Beneficiary
means any one of the Beneficiaries.
     Borrowing Base Facility Borrowers has the meaning set forth in Recital D
hereto.
     Borrowing Base Facility Credit Agreement has the meaning set forth in
Recital D hereto.
     Borrowing Base Facility Lenders has the meaning set forth in Recital D
hereto.
     Borrowing Base Facility Secured Parties means each “Secured Party” as
defined in the Borrowing Base Facility Credit Agreement.
     Collateral has the meaning set forth in Paragraph 4 hereof.
     Collateral Agent means Royal Bank of Canada in its capacity as “Collateral
Agent” for the Intercreditor Secured Parties pursuant to the Intercreditor
Agreement and in its capacity as “Administrative Agent” and “Collateral Agent”
for the Borrowing Base Facility Secured Parties pursuant to the Borrowing Base
Facility Credit Agreement.
     Collateral Note Security has the meaning set forth in Paragraph 4 hereof.
     Collateral Notes has the meaning set forth in Paragraph 4 hereof.
     Control Agreement means, with respect to any Collateral consisting of
investment property, Deposit Accounts, electronic chattel paper, and
letter-of-credit rights, an agreement evidencing that Secured Party has
“control” (as defined in the UCC) of such Collateral.
     Copyrights has the meaning set forth in Paragraph 4 hereof.
Multiparty Borrowing Base
Credit Facility Pledge & Security Agreement

3



--------------------------------------------------------------------------------



 



     Credit Agreements and Credit Agreement have the meanings set forth in
Recital E hereto.
     Debtor and Debtors have the meanings set forth in the introductory
paragraph hereto.
     Deposit Accounts has the meaning set forth in Paragraph 4 hereof.
     Eastern means Quest Eastern Resource LLC, a Delaware limited liability
company.
     Existing Security Agreements has the meaning set forth in Recital C hereto.
     First Lien Agent has the meaning set forth in the Intercreditor Agreement.
     First Lien Document has the meaning set forth in the Intercreditor
Agreement.
     First Lien Notes has the meaning set forth in the definition of
“Obligations”.
     First Lien Obligations has the meaning set forth in the Intercreditor
Agreement.
     First Lien Secured Parties has the meaning set forth in the Intercreditor
Agreement.
     Intellectual Property has the meaning set forth in Paragraph 4 hereof.
     Intercreditor Agreement has the meaning set forth in Recital F hereto.
     Intercreditor Secured Parties means the “Secured Parties” as defined in the
Intercreditor Agreement.
     KPC Pipeline LLC has the meaning set forth in Recital E hereto.
     MidContinent has the meaning set forth in the introductory paragraph
hereto.
     MidContinent I has the meaning set forth in the introductory paragraph
hereto.
     Notes has the meaning set forth in the definition of “Obligations”.
     Obligations means, collectively
     (a) all indebtedness, liabilities, and obligations of Debtors arising under
this Security Agreement; it being the intention and contemplation of Debtors and
Secured Party that future advances will be made by Secured Party or one or more
Beneficiaries to the Debtors for a variety of purposes,
     (b) all First Lien Obligations including without limitation, (i) all
indebtedness, obligations and liabilities, whether now in existence or hereafter
arising, whether by acceleration or otherwise, of Midcontinent and PESC arising
out of or under the Borrowing Base Facility Credit Agreement and each other
First Lien Document, and all indebtedness, obligations and liabilities, whether
now in existence or hereafter arising, whether by acceleration or otherwise,
Multiparty Borrowing Base
Credit Facility Pledge & Security Agreement

4



--------------------------------------------------------------------------------



 



and evidenced by those certain promissory notes executed jointly and severally
by Midcontinent and PESC and payable to the order of the Borrowing Base Facility
Lenders on or before June 30, 2013 and all other notes given in substitution for
the foregoing promissory notes, or in modification, renewal, rearrangement or
extension thereof, in whole or in part (such promissory notes, as from time to
time supplemented, amended or modified and all other notes given in substitution
therefor or in modification, renewal, rearrangement or extension thereof, in
whole or in part, being hereafter collectively called the “First Lien Notes”),
and with interest, collection and attorneys’ fees, all as provided therein and
(ii) all indebtedness, obligations and liabilities, whether now in existence or
hereafter arising, whether by acceleration or otherwise, in respect to Letters
of Credit issued pursuant to the Borrowing Base Facility Credit Agreement and
all reimbursement obligations in respect thereof,
     (c) all Second Lien Obligations including without limitation, all
indebtedness, obligations and liabilities, whether now in existence or hereafter
arising, whether by acceleration or otherwise, of PESC and/or KPC Pipeline LLC
arising out of or under the Pipeline Credit Agreement and each other Second Lien
Document to which KPC Pipeline LLC is a party, and all indebtedness, obligations
and liabilities, whether now in existence or hereafter arising, whether by
acceleration or otherwise, and evidenced by those certain promissory notes in
the aggregate principal amount of Fifteen Million and 00/100 United States
Dollars (US $15,000,000.00) executed jointly and severally by PESC and KPC
Pipeline LLC and payable to the order of the Pipeline Facility Lenders on or
before February 28, 2012 and all other notes given in substitution for the
foregoing promissory notes, or in modification, renewal, rearrangement or
extension thereof, in whole or in part (such promissory notes, as from time to
time supplemented, amended or modified and all other notes given in substitution
therefor or in modification, renewal, rearrangement or extension thereof, in
whole or in part, being hereafter collectively called the “Second Lien Notes;”
the First Lien Notes and the Second Lien Notes collectively called the “Notes”),
and with interest, collection and attorneys’ fees, all as provided therein. It
being understood and agreed that the liens and security interests granted in
this Security Agreement to secure the indebtedness described in (c) above are
junior, subject and subordinated to the liens and security interests granted in
this Security Agreement to secure the indebtedness described in (a) and
(b) above and this Security Agreement is a Security Document (as defined in the
Intercreditor Agreement) and is subject to the agreements set forth in the
Intercreditor Agreement,
     (d) all additional loans or advances made by the Beneficiaries to or for
the benefit of the Debtors pursuant to the Borrowing Base Facility Credit
Agreement or any other First Lien Document (it being contemplated that the
Beneficiaries may lend additional sums to the Debtors pursuant to the Borrowing
Base Facility Credit Agreement or any other First Lien Document from time to
time, but shall not be obligated to do so, and each Debtor agrees that any such
additional loans shall be secured by this Security Agreement),
     (e) payment of and performance of any and all present or future obligations
of any Debtor according to the terms of any Lender Hedging Agreement and any
other present or future swap agreements, cap, floor, collar, forward agreement
or other exchange or protection agreement relating to interest rates, crude oil,
natural gas or other hydrocarbons or any option with respect to any such
transaction now existing or hereafter entered into between any Debtor and any
Beneficiary, the counterparties to such transactions and agreements being
entitled to the benefits of the Collateral,
Multiparty Borrowing Base
Credit Facility Pledge & Security Agreement

5



--------------------------------------------------------------------------------



 



     (f) any sums which may be advanced or paid by Secured Party or any
Beneficiary under the terms hereof or of the Borrowing Base Facility Credit
Agreement or any other First Lien Document on account of the failure of any
Debtor to comply with the covenants of such Debtor contained herein, or the
failure of any Debtor to comply with the covenants of such Debtor or any other
Debtor contained in the Borrowing Base Facility Credit Agreement or any other
First Lien Document; and all other indebtedness of the Debtors arising pursuant
to the provisions of this Security Agreement, including penalties, indemnities,
legal and other fees, charges and expenses, and amounts advanced by and expenses
incurred in order to preserve any collateral or security interest, whether due
after acceleration or otherwise; and
     (g) all interest (including, without limitation, interest accruing at any
post-default rate and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) in respect of all of the indebtedness described
herein and all costs of collection and attorneys’ fees, all as provided herein
and in the Borrowing Base Facility Credit Agreement and Pipeline Credit
Agreement.
     Obligor means any Person obligated with respect to any of the Collateral,
whether as an account debtor, obligor on an instrument, issuer of securities, or
otherwise.
     Partnerships/Limited Liability Companies shall mean: (a) those partnerships
and limited liability companies listed on Annex B-1 attached hereto and
incorporated herein by reference, as such partnerships or limited liability
companies exist or may hereinafter be restructured; (b) any partnership, joint
venture, or limited liability company in which any Debtor shall, at any time,
become a limited or general partner, venturer, or member; or (c) any
partnership, joint venture, or corporation formed as a result of the
restructure, reorganization, or amendment of the Partnerships/Limited Liability
Companies.
     Partnership/Limited Liability Company Agreements shall mean: (a) those
agreements listed on Annex B-1 attached hereto and incorporated herein by
reference (together with any modifications, amendments, or restatements
thereof); and (b) partnership agreements, joint venture agreements, or
organizational agreements for any of the partnerships, joint ventures, or
limited liability companies described in clause (b) of the definition of
“Partnerships/Limited Liability Companies” above (together with any
modifications, amendments or restatements thereof), and “Partnership/Limited
Liability Company Agreement” means any one of the Partnership/Limited Liability
Company Agreements.
     Partnership/Limited Liability Company Interests shall mean all of each
Debtor’s Rights, title and interest now or hereafter accruing under the
Partnership/Limited Liability Company Agreements with respect to all
distributions, allocations, proceeds, fees, preferences, payments, or other
benefits, which each Debtor now is or may hereafter become entitled to receive
with respect to such interests in the Partnerships/Limited Liability Companies
and with respect to the repayment of all loans now or hereafter made by each
Debtor to the Partnerships/Limited Liability Companies.
     Patents has the meaning set forth in Paragraph 4 hereof.
     PESC has the meaning set forth in the introductory paragraph hereto.
Multiparty Borrowing Base
Credit Facility Pledge & Security Agreement

6



--------------------------------------------------------------------------------



 



     Pipeline Credit Agreement has the meaning set forth in Recital E hereto.
     Pipeline Facility Borrowers and Pipeline Facility Borrower have the
meanings set forth in Recital E hereto.
     Pipeline Facility Lenders and Pipeline Facility Lender have the meanings
set forth in Recital E hereto.
     Pledged Securities means, collectively, the Pledged Shares and any other
Collateral constituting securities.
     Pledged Shares has the meaning set forth in Paragraph 4 hereof.
     Prior Second Lien Credit Agreement has the meaning set forth in Recital B
hereto.
     Prior First Lien Credit Agreement has the meaning set forth in Recital A
hereto.
     QELP has the meaning set forth in Recital A hereto.
     Quest Cherokee has the meaning set forth in Recital A hereto.
     Rights means rights, remedies, powers, privileges and benefits.
     Second Lien Agent has the meaning set forth in the Intercreditor Agreement.
     Second Lien Document has the meaning set forth in the Intercreditor
Agreement.
     Second Lien Notes has the meaning set forth in the definition of
“Obligations”.
     Second Lien Obligations has the meaning set forth in the Intercreditor
Agreement.
     Second Lien Secured Parties has the meaning set forth in the Intercreditor
Agreement.
     Secured Party has the meaning set forth in the introductory paragraph
hereto.
     Security Agreement has the meaning set forth in the introductory paragraph
hereto.
     Security Interest means the security interest granted and the pledge and
assignment made under Paragraph 3 hereof.
     STP has the meaning set forth in the introductory paragraph hereto.
     Trademarks has the meaning set forth in Paragraph 4 hereof.
     UCC means the Uniform Commercial Code, including each such provision as it
may subsequently be renumbered, as enacted in the State of New York or other
applicable jurisdiction, as amended at the time in question.
Multiparty Borrowing Base
Credit Facility Pledge & Security Agreement

7



--------------------------------------------------------------------------------



 



     3. SECURITY INTEREST. In order to secure the full and complete payment and
performance of the Obligations when due, each Debtor hereby grants to Secured
Party a Security Interest in all of such Debtor’s Rights, titles, and interests
in and to the Collateral of such Debtor and pledges, collaterally transfers, and
assigns the Collateral to Secured Party, all upon and subject to the terms and
conditions of this Security Agreement. Obligations referred to herein includes
all renewals, extensions and modifications thereof, and all substitutions
thereof, in whole or in part. Such Security Interest is granted and pledge and
assignment are made as security only and shall not subject Secured Party to, or
transfer or in any way affect or modify, any obligation of such Debtor with
respect to any of the Collateral or any transaction involving or giving rise
thereto.
     4. COLLATERAL. As used herein, the term “Collateral” means the following
items and types of property, wherever located, now owned or in the future
existing or acquired by a Debtor, and all proceeds and products thereof, and any
substitutes or replacements therefor:
     (a) all personal property and fixture property of every kind and nature
including, without limitation, all accounts, chattel paper (whether tangible or
electronic), goods (including inventory, equipment, and any accessions thereto),
software, instruments, investment property, documents, deposit accounts, money,
commercial tort claims, letters of credit and letter-of-credit rights,
supporting obligations, tax refunds, and general intangibles (including payment
intangibles);
     (b) all Rights, titles, and interests of such Debtor in and to all
outstanding stock, equity, or other investment securities owned by such Debtor,
including, without limitation, all capital stock of each Subsidiary of such
Debtor set forth on Annex B-1 (“Pledged Shares”); provided, however, PESC’s
limited liability company membership interest in KPC Pipeline LLC is not pledged
pursuant to this Security Agreement but will be pledged pursuant to a separate
pledge agreement whereby the Pipeline Facility Lenders will have a first
priority Lien on such limited liability company membership interests and the
Borrowing Base Facility Lenders will have a second priority Lien;
     (c) all Rights, titles, and interests of such Debtor in and to all
promissory notes and other instruments payable to such Debtor, including,
without limitation, all inter-company notes from Subsidiaries, to the extent not
merely evidenced by book entries, and those set forth on Annex B-1 (“Collateral
Notes”) and all Rights, titles, interests, and Liens such Debtor may have, be,
or become entitled to under all present and future loan agreements, security
agreements, pledge agreements, deeds of trust, mortgages, guarantees, or other
documents assuring or securing payment of or otherwise evidencing the Collateral
Notes, including, without limitation, those set forth on Annex B-1 (“Collateral
Note Security”);
     (d) the Partnership/Limited Liability Company Interests and all Rights of
such Debtor with respect thereto, including, without limitation, all
Partnership/Limited Liability Company Interests set forth on Annex B-1 and all
of such Debtor’s distribution rights, income rights, liquidation interest,
accounts, contract rights, general intangibles, notes, instruments, drafts, and
documents relating to the Partnership/Limited Liability Company Interests;
     (e) (i) all copyrights (whether statutory or common law, registered or
unregistered), works protectable by copyright, copyright registrations,
copyright licenses, and copyright applications of such Debtor, including,
without limitation, all of such Debtor’s Right, title, and
Multiparty Borrowing Base
Credit Facility Pledge & Security Agreement

8



--------------------------------------------------------------------------------



 



interest in and to all copyrights registered in the United States Copyright
Office or anywhere else in the world and also including, without limitation, the
copyrights set forth on Annex B-2; (ii) all renewals, extensions, and
modifications thereof, (iii) all income, licenses, royalties, damages, profits,
and payments relating to or payable under any of the foregoing; (iv) the Right
to sue for past, present, or future infringements of any of the foregoing; and
(v) all other rights and benefits relating to any of the foregoing throughout
the world; in each case, whether now owned or hereafter acquired by such Debtor
(“Copyrights”);
     (f) (i) all patents, patent applications, patent licenses, and patentable
inventions of such Debtor, including, without limitation, registrations,
recordings, and applications thereof in the United States Patent and Trademark
Office or in any similar office or agency of the United States of America, any
state thereof or any other country or any political subdivision thereof
including, without limitation, those set forth on Annex B-2, and all of the
inventions and improvements described and claimed therein; (ii) all
continuations, divisions, renewals, extensions, modifications, substitutions,
reexaminations, continuations-in-part, or reissues of any of the foregoing;
(iii) all income, royalties, profits, damages, awards, and payments relating to
or payable under any of the foregoing; (iv) the right to sue for past, present,
and future infringements of any of the foregoing; and (v) all other rights and
benefits relating to any of the foregoing throughout the world; in each case,
whether now owned or hereafter acquired by such Debtor (“Patents”);
     (g) (i) all trademarks, trademark licenses, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, certification marks, collective marks, logos, other business identifiers,
all registrations, recordings, and applications thereof including, without
limitation, registrations, recordings, and applications in the United States
Patent and Trademark Office or in any similar office or agency of the United
States, any state thereof or any other country or any political subdivision
thereof including, without limitation, those set forth on Annex B-2; (ii) all
reissues, extensions, and renewals thereof; (iii) all income, royalties,
damages, and payments now or hereafter relating to or payable under any of the
foregoing including, without limitation, damages or payments for past or future
infringements of any of the foregoing; (iv) the right to sue for past, present,
and future infringements of any of the foregoing; (v) all rights corresponding
to any of the foregoing throughout the world; and (vi) all goodwill associated
with and symbolized by any of the foregoing, in each case, whether now owned or
hereafter acquired by such Debtor (“Trademarks”, and collectively with the
Copyrights and the Patents, the “Intellectual Property”);
     (h) intentionally deleted;
     (i) all present and future automobiles, trucks, truck tractors, trailers,
semi-trailers, or other motor vehicles or rolling stock, now owned or hereafter
acquired by such Debtor (collectively, the “Vehicles”);
     (j) any and all material deposit accounts, bank accounts, investment
accounts, or securities accounts, now owned or hereafter acquired or opened by
such Debtor including, without limitation, any such accounts set forth on Annex
B-1, and any account which is a replacement or substitute for any of such
accounts, together with all monies, instruments, certificates, checks, drafts,
wire transfer receipts, and other property deposited therein and all balances
therein (the “Deposit Accounts”);
Multiparty Borrowing Base
Credit Facility Pledge & Security Agreement

9



--------------------------------------------------------------------------------



 



     (k) all permits, licenses and other authorizations (“Authorizations”)
issued by any governmental authority, to the extent and only to the extent that
the grant of a security interest in any such Authorization does not result in
the forfeiture of, or default under, any such Authorization;
     (l) all present and future distributions, income, increases, profits,
combinations, reclassifications, improvements, and products of, accessions,
attachments, and other additions to, tools, parts, and equipment used in
connection with, and substitutes and replacements for, all or part of the
Collateral described above;
     (m) all present and future accounts, contract rights, general intangibles,
chattel paper, documents, instruments, cash and noncash proceeds, and other
Rights arising from or by virtue of, or from the voluntary or involuntary sale
or other disposition of, or collections with respect to, or insurance proceeds
payable with respect to, or proceeds payable by virtue of warranty or other
claims against the manufacturer of, or claims against any other Person with
respect to, all or any part of the Collateral heretofore described in this
clause or otherwise; and
     (n) all present and future security for the payment to such Debtor or any
Subsidiary of any of the Collateral described above and non-inventory goods
which will give rise to any such Collateral or are evidenced, identified, or
represented therein or thereby.
     Provided, however, Collateral does not include the Excluded Assets, the
limited liability company membership interest in Eastern or the Three Little
Pipes.
The description of the Collateral contained in this Paragraph 4 shall not be
deemed to permit any action prohibited by this Security Agreement or by the
terms incorporated in this Security Agreement.
     5. REPRESENTATIONS AND WARRANTIES. Each Debtor represents and warrants to
Secured Party that:
     (a) Borrowing Base Facility Credit Agreement. Certain representations and
warranties in the Borrowing Base Facility Credit Agreement are applicable to
each Debtor or its assets or operations, and each such representation is true
and correct, in all material respects.
     (b) Binding Obligation/Perfection. This Security Agreement creates a legal,
valid, and binding Lien in and to the Collateral in favor of Secured Party and
enforceable against each Debtor, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other Laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at Law. For Collateral in which the Security Interest
may be perfected by the filing of Financing Statements pursuant to Article 9 of
the UCC, once those Financing Statements have been properly filed in the
jurisdictions described on Annex A hereto, the Security Interest in that
Collateral will be fully perfected and the Security Interest will constitute a
first-priority Lien on such Collateral, subject only to Permitted Liens and the
lien priority provisions hereof and of the Intercreditor Agreement. With respect
to Collateral consisting of investment property (other than Pledged Securities
covered by Paragraph 5(j)), Deposit Accounts, electronic chattel paper,
letter-of-credit rights, and instruments, upon the delivery of such Collateral
to Secured Party or delivery of an executed Control Agreement with respect to
such Collateral, the Security Interest in that Collateral will be fully
perfected and the
Multiparty Borrowing Base
Credit Facility Pledge & Security Agreement

10



--------------------------------------------------------------------------------



 



Security Interest will constitute a first-priority Lien on such Collateral,
subject only to Permitted Liens and the lien priority provisions hereof and of
the Intercreditor Agreement. None of the Collateral has been delivered nor
control with respect thereto given to any Person other than the Secured Party.
Other than the Financing Statements and Control Agreements with respect to this
Security Agreement, there are no other financing statements or control
agreements covering any Collateral, other than those evidencing Permitted Liens.
The creation of the Security Interest does not require the consent of any Person
that has not been obtained.
     (c) Debtor Information. Each Debtor’s exact legal name, mailing address,
jurisdiction of organization, type of entity, and state issued organizational
identification number are as set forth on Annex A hereto.
     (d) Location/Fixtures. (i) Each Debtor’s place of business and chief
executive office is where such Debtor is entitled to receive notices hereunder;
the present location of such Debtor’s books and records concerning any of the
Collateral that is accounts is as set forth on Annex A hereto, and the location
of all other Collateral, including, without limitation, such Debtor’s inventory
and equipment (but excluding fixtures) is as set forth on Annex A hereto; and,
except as noted on Annex A hereto, all such books, records, and Collateral are
in such Debtor’s possession, and (ii) substantially all the Collateral that is
or may be fixtures is located on or affixed to the real property described in
deeds of trust or mortgages executed by such Debtor in favor of Secured Party
pursuant to the Borrowing Base Facility Credit Agreement or on Annex A hereto.
     (e) Governmental Authority. Other than the filing of Financing Statements
contemplated hereby, appropriate filings to perfect the Security Interest in the
Intellectual Property, the notation of a Lien in favor of the Secured Party on
any motor vehicle certificate of title and the filing of a fixture filing in the
counties where any fixtures or other real estate interests are located, no
Authorization, approval, or other action by, and no notice to or filing with,
any Governmental Authority is required either (i) for the pledge by such Debtor
of the Collateral pursuant to this Security Agreement or for the execution,
delivery, or performance of this Security Agreement by such Debtor, or (ii) for
the exercise by Secured Party of the voting or other Rights provided for in this
Security Agreement or the remedies in respect of the Collateral pursuant to this
Security Agreement (except as may be required in connection with the disposition
of the Pledged Securities by Laws affecting the offering and sale of securities
generally).
     (f) Maintenance of Collateral. All tangible Collateral which is useful in
and necessary to each Debtor’s business is in good repair and condition,
ordinary wear and tear excepted.
     (g) Liens. Each Debtor owns, leases or has valid rights to use all
presently existing Collateral, and will acquire or lease all hereafter-acquired
Collateral, free and clear of all Liens, except Permitted Liens and the Liens
created hereunder and under the Intercreditor Agreement.
     (h) Collateral. Annex B-1 accurately lists all Collateral Notes, Collateral
Note Security, Pledged Shares, Partnership/Limited Liability Company Interests,
commercial tort claims, and Deposit Accounts.
Multiparty Borrowing Base
Credit Facility Pledge & Security Agreement

11



--------------------------------------------------------------------------------



 



     (i) Instruments, Chattel Paper, Collateral Notes, and Collateral Note
Security. All material instruments and chattel paper including, without
limitation, the Collateral Notes, have been delivered to Secured Party, together
with corresponding endorsements duly executed by such Debtor in favor of Secured
Party, and such endorsements have been duly and validly executed and are binding
and enforceable against such Debtor in accordance with their terms. Each
material Collateral Note and the documents evidencing the Collateral Note
Security are in full force and effect; there have been no renewals or extensions
of, or amendments, modifications, or supplements which would materially
adversely affect such Collateral Notes or Collateral Note Security; and no
“default” or “event of default” has occurred and is continuing under any such
Collateral Note or documents evidencing the Collateral Note Security. Each
Debtor has good title to the Collateral Notes and Collateral Note Security, and
such Collateral Notes and Collateral Note Security are free from any claim for
credit, deduction, or allowance of an Obligor and free from any defense,
condition, dispute, setoff, or counterclaim which could materially adversely
affect the value thereof, and there is no extension or indulgence with respect
thereto.
     (j) Pledged Securities, Pledged Shares. All Collateral that is Pledged
Shares is duly authorized, validly issued, fully paid, and non-assessable
(except to the extent required by applicable Law), and the transfer thereof is
not subject to any restrictions, other than restrictions imposed hereunder and
by applicable securities and corporate Laws or Permitted Liens. The Pledged
Securities securing the Obligations include 100% of the issued and outstanding
common stock or other equity interests of each Subsidiary of each Debtor owned
by such Debtor Each Debtor has good title to the Pledged Securities owned by
such Debtor, free and clear of all Liens and encumbrances thereon (except for
the Security Interest created hereby or under the Intercreditor Agreement or
Permitted Liens), and has delivered to Secured Party (i) all stock certificates,
or other instruments or documents representing or evidencing the Pledged
Securities, together with corresponding assignment or transfer powers duly
executed in blank by such Debtor, and such powers have been duly and validly
executed and are binding and enforceable against such Debtor in accordance with
their terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other Laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at Law or (ii) to the extent such Pledged Securities are
uncertificated, an executed Acknowledgment of Pledge in the form of Annex D with
respect to such Pledged Securities. The pledge of the Pledged Securities in
accordance with the terms hereof creates a valid and perfected first priority
security interest in the Pledged Securities securing payment of the Obligations,
subject to Permitted Liens and the lien priority provisions hereof and of the
Intercreditor Agreement.
     (k) Partnership/Limited Liability Company Interests. Each
Partnership/Limited Liability Company issuing a Partnership/Limited Liability
Company Interest, is duly organized, currently existing, and in good standing in
the jurisdiction of its formation; except in connection with the Restructure
Transactions, there have been no material amendments, modifications, or
supplements to any agreement or certificate creating any Partnership/Limited
Liability Company or any material contract relating to the Partnerships/Limited
Liability Companies, of which Secured Party has not been advised in writing; no
event of default, default, breach, or potential default has occurred and is
continuing under any Partnership/Limited Liability Company Agreement, except for
such defaults or breaches that would result from the Restructure Transactions or
would not reasonably be expected to result in a Material Adverse Effect; and no
approval or consent of the partners of any Partnership/Limited Liability Company
is required as a
Multiparty Borrowing Base
Credit Facility Pledge & Security Agreement

12



--------------------------------------------------------------------------------



 



condition to the validity and enforceability of the Security Interest created
hereby or the consummation of the transactions contemplated hereby which has not
been duly obtained by the relevant Debtor. Each Debtor has good title to its
Partnership/Limited Liability Company Interests free and clear of all Liens and
encumbrances (except for the Security Interest granted hereby or under the
Intercreditor Agreement or Permitted Liens). The Partnership/Limited Liability
Company Interests are validly issued, fully paid, and nonassessable (except to
the extent required by applicable Law) and are not subject to statutory,
contractual, or other restrictions governing their transfer, ownership, or
control, except as set forth in the applicable Partnership/Limited Liability
Company Agreements or applicable securities Laws or Permitted Liens. All capital
contributions required to be made by the terms of the Partnership/Limited
Liability Company Agreements for each Partnership/Limited Liability Company as
of the date hereof have been made. No Partnership/Limited Liability Company
interests owned by a Debtor are evidenced by certificates.
     (1) Accounts. All Collateral that is accounts, contract rights, chattel
paper, instruments, payment intangibles, or general intangibles is free from any
claim for credit, deduction, or allowance of an Obligor, from any defense,
condition, dispute, setoff, or counterclaim (collectively “Deductions”), and
there is no extension or indulgence with respect thereto, except to the extent
such Deductions, extensions and indulgences could not reasonably be expected to
have a Material Adverse Effect.
     (m) Deposit Accounts. With respect to the Deposit Accounts, (i) each Debtor
maintains its Deposit Account with the banks listed on Annex B-1 hereto,
(ii) upon request by the Secured Party, each Debtor shall use its reasonable
efforts to, within thirty (30) days of such request, cause each such bank to
acknowledge to Secured Party that each such Deposit Account is subject to the
Security Interest and Liens herein created, that the pledge of such Deposit
Account has been recorded in the books and records of such bank, and that
Secured Party shall have “control” (as defined in the UCC) over such Deposit
Account, and (iii) each Debtor has the legal Right to pledge and assign to
Secured Party the funds deposited and to be deposited in each such Deposit
Account.
     (n) Intellectual Property.
     (i) All of the Intellectual Property is subsisting, valid, and enforceable
(except where any failure to be subsisting, valid and enforceable would not
reasonably be expected to have a Material Adverse Effect). The information
contained on Annex B-2 hereto is true, correct and complete. All issued Patents,
Patent applications, registered Trademarks, Trademark applications, registered
Copyrights, and Copyright applications of each Debtor are identified on Annex
B-2 hereto.
     (ii) Except for off-the-shelf software and other Intellectual Property of
which a Debtor is licensee (as to which this representation is inapplicable),
each Debtor is the sole and exclusive owner of, the entire and unencumbered
Right, title, and interest in and to its owned Intellectual Property free and
clear of any Liens including, without limitation, any pledges, assignments,
licenses, user agreements, and covenants by such Debtor not to sue third
Persons, other than Permitted Liens or licenses permitted by Paragraph 8(c).
Multiparty Borrowing Base
Credit Facility Pledge & Security Agreement

13



--------------------------------------------------------------------------------



 



     (iii) As of the date hereof, to each Debtor’s knowledge, no third party is
infringing any of such Debtor’s Rights under its Intellectual Property.
     (iv) Each Debtor has performed and will continue to perform all acts and
has paid and will continue to pay all required fees and Taxes to maintain each
material item of the Intellectual Property in full force and effect throughout
the world, as applicable.
     (v) Each of the Patents and Trademarks identified on Annex B-2 hereto, to
the extent required in the relevant Debtor’s reasonable business judgment, has
been properly registered with the United States Patent and Trademark Office and
in corresponding offices throughout the world (where appropriate) and each of
the Copyrights identified on Annex B-2 hereto to the extent required in the
relevant Debtor’s reasonable business judgment, has been properly registered
with the United States Copyright Office and in corresponding offices throughout
the world (where appropriate).
     (vi) As of the date hereof, to each Debtor’s knowledge, no claims with
respect to its Intellectual Property have been asserted and are pending (i) to
the effect that the sale, licensing, pledge, or use of any of the products of
such Debtor’s business infringes any other party’s valid copyright, trademark,
service mark, trade secret, or other intellectual property Right, (ii) against
the use by such Debtor of any Intellectual Property used in such Debtor’s
business as currently conducted, or (iii) challenging the ownership or use by
such Debtor of any of the Intellectual Property that such Debtor purports to own
or use.
The foregoing representations and warranties will be true and correct in all
material respects with respect to any additional Collateral or additional
specific descriptions of certain Collateral delivered to Secured Party in the
future by a Debtor. The failure of any of these representations or warranties or
any description of Collateral therein to be accurate or complete shall not
impair the Security Interest in any such Collateral.
     6. COVENANTS. So long as any Borrowing Base Facility Lenders are committed
to make Credit Extensions under the Borrowing Base Facility Credit Agreement,
and until the Obligations are paid and performed in full (except as provided in
Sections 10.01(d) and 10.01(e) of the Borrowing Base Facility Credit Agreement),
each Debtor covenants and agrees with Secured Party that such Debtor will:
     (a) Borrowing Base Facility Credit Agreement. (i) Comply with, perform, and
be bound by all applicable covenants and agreements in the Borrowing Base
Facility Credit Agreement, each of which is hereby ratified and confirmed.
     (b) Books and Records Concerning Collateral; Inspection Rights. Each Debtor
shall comply with the provisions of Section 6.09 and 6.10 of the Borrowing Base
Facility Credit Agreement regarding records concerning and inspection rights
relating to the Collateral. In addition, from time to time at the request of
Secured Party deliver to Secured Party such information regarding such Debtor
that is in the possession of Debtor as Secured Party may reasonably request.
     (c) Annexes. Together with the delivery of compliance certificates pursuant
to Section 6.02(a) of the Borrowing Base Facility Credit Agreement, update all
annexes hereto if
Multiparty Borrowing Base
Credit Facility Pledge & Security Agreement

14



--------------------------------------------------------------------------------



 



any information therein shall become inaccurate or incomplete and such updated
Annexes shall replace the existing Annexes for all purposes of this Agreement.
Notwithstanding any other provision herein, a Debtor’s failure to describe any
Collateral required to be listed on any annex hereto shall not impair Secured
Party’s Security Interest in the Collateral.
     (d) Perform Obligations. Perform all of such Debtor’s duties under and in
connection with each transaction to which the Collateral, or any material part
thereof, relates, in the ordinary course of business except when in such
Debtor’s business judgment non-performance is justified. Notwithstanding
anything to the contrary contained herein, (i) such Debtor shall remain liable
under the contracts, agreements, documents, and instruments included in the
Collateral to the extent set forth therein to perform all of its duties and
obligations thereunder to the same extent as if this Security Agreement had not
been executed, (ii) the exercise by Secured Party of any of its Rights or
remedies hereunder shall not release such Debtor from any of its duties or
obligations under the contracts, agreements, documents, and instruments included
in the Collateral, and (iii) Secured Party shall not have any indebtedness,
liability, or obligation under any of the contracts, agreements, documents, and
instruments included in the Collateral by reason of this Security Agreement, and
Secured Party shall not be obligated to perform any of the obligations or duties
of such Debtor thereunder or to take any action to collect or enforce any claim
for payment assigned hereunder.
     (e) Intentionally Deleted.
     (f) Collateral in Trust. Hold in trust (and not commingle with other assets
of such Debtor) for Secured Party all Collateral that is chattel paper,
instruments, Collateral Notes, Pledged Securities, or Documents (as defined in
Article 9 of the UCC) at any time received by such Debtor, and promptly deliver
same to Secured Party, unless Secured Party at its option (which may be
evidenced only by a writing signed by Secured Party stating that Secured Party
elects to permit such Debtor to so retain) permits such Debtor to retain the
same, but any chattel paper, instruments, Collateral Notes, Pledged Securities,
or Documents (as defined in Article 9 of the UCC) and (to the extent required
under paragraph (t) hereof) so retained shall be marked to state that they are
assigned to Secured Party; each such instrument shall be endorsed to the order
of Secured Party (but the failure of same to be so marked or endorsed shall not
impair the Security Interest thereon).
     (g) Control. Execute all documents and take any action required by Secured
Party in order for Secured Party to obtain “control” (as defined in the UCC)
with respect to Collateral consisting of Deposit Accounts, investment property,
uncertificated Pledged Securities, and letter-of-credit rights. If a Debtor at
any time holds or acquires an interest in any electronic chattel paper or any
“transferable record,” as that term is defined in the federal Electronic
Signatures in Global and National Commerce Act, or in the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction, promptly notify
Secured Party thereof and, at the request of Secured Party, take such action as
Secured Party may reasonably request to vest in Secured Party control under the
UCC of such electronic chattel paper or control under the federal Electronic
Signatures in Global and National Commerce Act or, as the case may be, the
Uniform Electronic Transactions Act, as so in effect in such jurisdiction, of
such transferable record.
     (h) Further Assurances. At such Debtor’s expense and Secured Party’s
request, before or after a Default or Event of Default: (i) file or cause to be
filed such applications and take such
Multiparty Borrowing Base
Credit Facility Pledge & Security Agreement

15



--------------------------------------------------------------------------------



 



other actions as Secured Party may reasonably request to obtain the consent or
approval of any Governmental Authority to Secured Party’s Rights hereunder
including, without limitation, the Right to sell all the Collateral upon an
Event of Default without additional consent or approval from such Governmental
Authority (and, because such Debtor agrees that Secured Party’s remedies at Law
for failure of such Debtor to comply with this provision would be inadequate and
that such failure would not be adequately compensable in damages, such Debtor
agrees that its covenants in this provision may be specifically enforced); (ii)
from time to time promptly execute and deliver to Secured Party all such other
assignments, certificates, supplemental documents, and financing statements, and
do all other acts or things as Secured Party may reasonably request in order to
more fully create, evidence, perfect, continue, and preserve the priority of the
Security Interest and to carry out the provisions of this Security Agreement;
and (iii) pay all filing fees in connection with any financing, continuation, or
termination statement or other instrument with respect to the Security
Interests.
     (i) Encumbrances. Not create, permit, or suffer to exist, and shall defend
the Collateral against, any Lien or other encumbrance on the Collateral, other
than Permitted Liens, and shall defend such Debtor’s Rights in the Collateral
and Secured Party’s Security Interest in the Collateral against the claims and
demands of all Persons except those holding or claiming Permitted Liens. No
Debtor shall do anything to impair the Rights of Secured Party in the
Collateral.
     (j) Estoppel and Other Agreements and Matters. Upon the reasonable request
of Secured Party, either (i) use commercially reasonable efforts to cause the
landlord or lessor for each location where any material inventory or equipment
is maintained to execute and deliver to Secured Party an estoppel and
subordination agreement in such form as may be reasonably acceptable to Secured
Party and its counsel, or (ii) deliver to Secured Party a legal opinion or other
evidence (in each case that is reasonably satisfactory to Secured Party and it
counsel) that neither the applicable lease nor the Laws of the jurisdiction in
which that location is situated provide for a contractual, common Law, or
statutory landlord’s Lien that is senior to or pari passu with the Security
Interest.
     (k) Fixtures. For any Collateral that is a fixture or an accession which
has been attached to real estate or other goods prior to the perfection of the
Security Interest, use commercially reasonable efforts to furnish to Secured
Party, upon reasonable demand, a disclaimer of interest in each such fixture or
accession and a consent in writing to the Security Interest of Secured Party
therein, signed by all Persons having any interest in such fixture or accession
by virtue of any interest in the real estate or other goods to which such
fixture or accession has been attached.
     (l) Certificates of Title. Upon the request of Secured Party, if a
certificate of title is issued or outstanding with respect to any Vehicle with a
fair market value of at least $50,000, cause the Security Interest to be
properly noted thereon.
     (m) Warehouse Receipts Non-Negotiable. If any warehouse receipt or receipt
in the nature of a warehouse receipt is issued in respect of any of the
Collateral, agree that such warehouse receipt or receipt in the nature thereof
shall not be “negotiable” (as such term is used in Section 7-104 of the UCC)
unless such warehouse receipt or receipt in the nature thereof is delivered to
Secured Party.
Multiparty Borrowing Base
Credit Facility Pledge & Security Agreement

16



--------------------------------------------------------------------------------



 



     (n) Impairment of Collateral. Not use any material portion of the
Collateral, or permit the same to be used, for any unlawful purpose, in any
manner that is reasonably likely to materially adversely impair the value or
usefulness of the Collateral, or in any manner inconsistent with the provisions
or requirements of any policy of insurance thereon nor affix or install any
accessories, equipment, or device on the Collateral or on any component thereof
if such addition will materially impair the original intended function or use of
the Collateral or such component.
     (o) Collateral Notes and Collateral Note Security. Without the prior
written consent of Secured Party not (i) materially modify or substitute, or
permit material modification or substitution of, any Collateral Note or any
document evidencing the Collateral Note Security, if the effect thereof would be
to materially adversely affect the value of the Collateral Notes and Collateral
Note Security taken as a whole, or (ii) release any material portion of any
Collateral Note Security unless paid in full or otherwise specifically required
by the terms thereof, except in the exercise of such Debtor’s reasonable
business judgment.
     (p) Securities. Except as permitted by the Borrowing Base Facility Credit
Agreement, not sell, exchange, or otherwise dispose of, any of the Pledged
Securities; and take any action requested by Secured Party to allow Secured
Party to fully enforce its Security Interest in the Pledged Securities
including, without limitation, the filing of any claims with any court,
liquidator, trustee, custodian, receiver, or other like person or party.
     (q) Depository Bank. With respect to any Deposit Accounts, (i) maintain the
Deposit Accounts at the banks (a “Depository Bank”) described on Annex B-1 or
such additional depository banks as described in the notices given pursuant to
clause (iv) of this Section 6(q) as have complied with item (iv) hereof,
(ii) upon request of the Secured Party, deliver to each depository bank a letter
in the form of Annex C hereto with respect to Secured Party’s Rights in such
Deposit Account (or such other reasonable form as may be provided by the
Depository Bank) and use commercially reasonable efforts to obtain the execution
of such letter by each Depository Bank that the pledge of such Deposit Account
has been recorded in the books and records of such bank and that Secured Party
shall have dominion and control over such Deposit Account; (iii) upon request of
the Secured Party, deliver to Secured Party all certificates or instruments, if
any, now or hereafter representing or evidencing the Deposit Accounts,
accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance reasonably satisfactory to Secured Party; and (iv) notify
Secured Party upon establishing any additional Deposit Accounts and, at the
request of Secured Party, use commercially reasonable efforts to obtain from
such depository bank an executed letter substantially in the form of Annex C (or
such other reasonable form as may be provided by the Depository Bank) and
deliver the same to Secured Party. Secured Party agrees not to exercise control
over such Deposit Account unless an Event of Default shall have occurred and be
continuing.
     (t) Marking of Chattel Paper. At the request of Secured Party, not create
any chattel paper without placing a legend on the chattel paper acceptable to
Secured Party indicating that Secured Party has a security interest in the
chattel paper.
     (u) Modification of Accounts. In accordance with prudent business
practices, endeavor to collect or cause to be collected from each account debtor
under its accounts, as and
Multiparty Borrowing Base
Credit Facility Pledge & Security Agreement

17



--------------------------------------------------------------------------------



 



when due, any and all amounts owing under such accounts. Except in the ordinary
course of business consistent with prudent business practices and industry
standards, without the prior written consent of Secured Party, no Debtor shall
(i) grant any extension of time for any payment with respect to any of the
accounts, (ii) compromise, compound, or settle any of the accounts for less than
the full amount thereof, (iii) release, in whole or in part, any Person liable
for payment of any of the accounts, (iv) allow any credit or discount for
payment with respect to any account other than trade discounts granted in the
ordinary course of business, (v) release any Lien or guaranty securing any
account, or (vi) modify or substitute, or permit the modification or
substitution of, any contract to which any of the Collateral which is accounts
relates.
     (v) Intellectual Property.
     (i) Prosecute diligently all applications in respect of Intellectual
Property, now or hereafter pending;
     (ii) Except to the extent not required in such Debtor’s reasonable business
judgment, make federal applications on all of its unpatented but patentable
inventions and all of its registrable but unregistered Copyrights and
Trademarks;
     (iii) Preserve and maintain all of its material Rights in the Intellectual
Property and protect the Intellectual Property from infringement, unfair
competition, cancellation, or dilution by all appropriate action necessary in
such Debtor’s reasonable business judgment including, without limitation, the
commencement and prosecution of legal proceedings to recover damages for
infringement and to defend and preserve its rights in the Intellectual Property;
     (iv) Not abandon any of the Intellectual Property necessary to the conduct
of its business in the exercise of such Debtor’s reasonable business judgment;
     (v) Maintain the quality of any and all products and services with respect
to which the Intellectual Property is used except to the extent not required in
Debtor’s reasonable business judgment;
     (vi) Not enter into any agreement including, but not limited to any
licensing agreement, that is inconsistent with such Debtor’s obligations under
this Security Agreement or any of the other First Lien Documents;
     (vii) Give Secured Party prompt written notice if such Debtor shall obtain
Rights to or become entitled to the benefit of any Intellectual Property not
identified on Annex B-2 hereto; and
     (viii) If an Event of Default exists, use its reasonable efforts to obtain
any consents, waivers, or agreements necessary to enable Secured Party to
exercise its rights and remedies with respect to the Intellectual Property.
     7. DEFAULT; REMEDIES. If an Event of Default exists, Secured Party may, at
its election (but subject to the terms and conditions of the Intercreditor
Agreement and Borrowing Base Facility Credit Agreement), exercise any and all
Rights available to a secured party under the UCC and
Multiparty Borrowing Base
Credit Facility Pledge & Security Agreement

18



--------------------------------------------------------------------------------



 



other applicable Law, in addition to any and all other Rights afforded by the
First Lien Documents, at law, in equity, or otherwise including, without
limitation, (a) requiring a Debtor to assemble all or part of the Collateral and
make it available to Secured Party at a place to be designated by Secured Party
which is reasonably convenient to such Debtor and Secured Party, (b) to the
extent permitted by each Debtor’s insurance carrier, surrendering any policies
of insurance on all or part of the Collateral and receiving and applying the
unearned premiums as a credit on the Obligations, (c) applying by appropriate
judicial proceedings for appointment of a receiver for all or part of the
Collateral (and such Debtor hereby consents to any such appointment), and (d)
applying to the Obligations any cash held by Secured Party under this Security
Agreement, including, without limitation, any cash in the Cash Collateral
Account (defined in Section 8(h)).
     (a) Notice. Reasonable notification of the time and place of any public
sale of the Collateral of any Debtor, or reasonable notification of the time
after which any private sale or other intended disposition of the Collateral is
to be made, shall be sent to such Debtor and to any other Person entitled to
notice under the UCC; provided that, if any of the Collateral threatens to
decline speedily in value or is of the type customarily sold on a recognized
market, Secured Party may sell or otherwise dispose of the Collateral without
notification, advertisement, or other notice of any kind. It is agreed that
notice sent or given not less than ten (10) Business Days prior to the taking of
the action to which the notice relates is reasonable notification and notice for
the purposes of this subparagraph.
     (b) Condition of Collateral; Warranties. Secured Party has no obligation to
clean-up or otherwise prepare the Collateral for sale. Secured Party may sell
the Collateral without giving any warranties as to the Collateral. Secured Party
may specifically disclaim any warranties of title or the like. This procedure
will not be considered to affect adversely the commercial reasonableness of any
sale of the Collateral.
     (c) Compliance with Other Laws. Secured Party may comply with any
applicable state or federal law requirements in connection with a disposition of
the Collateral and compliance will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.
     (d) Sales of Pledged Securities.
     (i) Each Debtor agrees that, because of the Securities Act of 1933, as
amended, or the rules and regulations promulgated thereunder (collectively, the
“Securities Act”), or any other Laws or regulations, and for other reasons,
there may be legal or practical restrictions or limitations affecting Secured
Party in any attempts to dispose of certain portions of the Pledged Securities
and for the enforcement of its Rights. For these reasons, Secured Party is
hereby authorized by each Debtor, but not obligated, upon the occurrence and
during the continuation of an Event of Default, to sell all or any part of the
Pledged Securities at private sale, subject to an investment letter or in any
other manner which will not require the Pledged Securities, or any part thereof,
to be registered in accordance with the Securities Act or any other Laws or
regulations, at a reasonable price at such private sale or other distribution in
the manner mentioned above. Each Debtor understands that Secured Party may in
its discretion approach a limited number of potential purchasers and that a sale
under such circumstances may yield a lower price for the Pledged Securities, or
any part thereof, than would otherwise be
Multiparty Borrowing Base
Credit Facility Pledge & Security Agreement

19



--------------------------------------------------------------------------------



 



obtainable if such Collateral were either offered to a larger number of
potential purchasers, registered under the Securities Act, or sold in the open
market. Each Debtor agrees that any such private sale made under this
Paragraph 7(d) shall be deemed to have been made in a commercially reasonable
manner, and that Secured Party has no obligation to delay the sale of any
Pledged Securities to permit the issuer thereof to register it for public sale
under any applicable federal or state securities Laws.
     (ii) Secured Party is authorized, in connection with any such sale, (A) to
restrict the prospective bidders on or purchasers of any of the Pledged
Securities to a limited number of sophisticated investors who will represent and
agree that they are purchasing for their own account for investment and not with
a view to the distribution or sale of any of such Pledged Securities, and (B) to
impose such other limitations or conditions in connection with any such sale as
Secured Party reasonably deems necessary in order to comply with applicable Law.
Each Debtor covenants and agrees that it will execute and deliver such documents
and take such other action as Secured Party reasonably deems necessary in order
that any such sale may be made in compliance with applicable Law. Upon any such
sale, Secured Party shall have the Right to deliver, assign, and transfer to the
purchaser thereof the Pledged Securities so sold in accordance with any
applicable federal and state securities laws. Each purchaser at any such sale
shall hold the Pledged Securities so sold absolutely free from any claim or
Right of any Debtor of whatsoever kind, including any equity or Right of
redemption of such Debtor. Each Debtor, to the extent permitted by applicable
Law, hereby specifically waives all Rights of redemption, stay, or appraisal
which it has or may have under any Law now existing or hereafter enacted.
     (iii) Each Debtor agrees that ten (10) Business Days’ written notice from
Secured Party to such Debtor of Secured Party’s intention to make any such
public or private sale or sale at a broker’s board or on a securities exchange
shall constitute reasonable notice under the UCC. Such notice shall (A) in case
of a public sale, state the time and place fixed for such sale, (B) in case of
sale at a broker’s board or on a securities exchange, state the board or
exchange at which such a sale is to be made and the day on which the Pledged
Securities, or the portion thereof so being sold, will first be offered to sale
at such board or exchange, and (C) in the case of a private sale, state the day
after which such sale may be consummated. Any such public sale shall be held at
such time or times within ordinary business hours and at such place or places as
Secured Party may fix in the notice of such sale. At any such sale, the Pledged
Securities may be sold in one lot as an entirety or in separate parcels, as
Secured Party may reasonably determine. Secured Party shall not be obligated to
make any such sale pursuant to any such notice. Secured Party may, without
notice or publication, adjourn any public or private sale or cause the same to
be adjourned from time to time by announcement at the time and place fixed for
the sale, and such sale may be made at any time or place to which the same may
be so adjourned.
     (iv) In case of any sale of all or any part of the Pledged Securities on
credit or for future delivery, the Pledged Securities so sold may be retained by
Secured Party until the selling price is paid by the purchaser thereof, but
Secured Party shall not incur any liability in case of the failure of such
purchaser to take up and pay for the Pledged Securities so sold and in case of
any such failure, such Pledged Securities may again be
Multiparty Borrowing Base
Credit Facility Pledge & Security Agreement

20



--------------------------------------------------------------------------------



 



sold upon like notice. Secured Party, instead of exercising the power of sale
herein conferred upon it, may proceed by a suit or suits at law or in equity to
foreclose the Security Interests and sell the Pledged Securities, or any portion
thereof, under a judgment or decree of a court or courts of competent
jurisdiction.
     (v) Without limiting the foregoing, or imposing upon Secured Party any
obligations or duties not required by applicable Law, each Debtor acknowledges
and agrees that, in foreclosing upon any of the Pledged Securities, or
exercising any other Rights or remedies provided Secured Party hereunder or
under applicable Law, Secured Party may, but shall not be required to,
(A) qualify or restrict prospective purchasers of the Pledged Securities by
requiring evidence of sophistication or creditworthiness, and requiring the
execution and delivery of confidentiality agreements or other documents and
agreements as a condition to such prospective purchasers’ receipt of information
regarding the Pledged Securities or participation in any public or private
foreclosure sale process, (B) provide to prospective purchasers business and
financial information regarding such Debtor and its Subsidiaries available in
the files of Secured Party at the time of commencing the foreclosure process,
without the requirement that Secured Party obtain, or seek to obtain, any
updated business or financial information or verify, or certify to prospective
purchasers, the accuracy of any such business or financial information, or
(C) offer for sale and sell the Pledged Securities with or without first
employing an appraiser, investment banker, or broker with respect to the
evaluation of the Pledged Securities, the solicitation of purchasers for Pledged
Securities, or the manner of sale of Pledged Securities.
     (e) Application of Proceeds. Secured Party shall apply the proceeds of any
sale or other disposition of the Collateral under this Paragraph 7 in the order
set forth in Section 4.03 of the Intercreditor Agreement, or if the
Intercreditor Agreement has been terminated pursuant to its terms, then as
follows: first, to the payment of all expenses incurred in retaking, holding,
and preparing any of the Collateral for sale(s) or other disposition, in
arranging for such sale(s) or other disposition, and in actually selling or
disposing of the same (all of which are part of the Obligations); second, toward
repayment of amounts expended by Secured Party under Paragraph 8; and third,
toward payment of the balance of the Obligations in the order and manner
specified in the Borrowing Base Facility Credit Agreement. Any surplus remaining
shall be delivered to the relevant Debtor or as a court of competent
jurisdiction may direct. If the proceeds are insufficient to pay the Obligations
in full, Debtors shall remain liable for any deficiency.
     (f) Sales on Credit. If Secured Party sells any of the Collateral of any
Debtor upon credit, such Debtor will be credited only with payments actually
made by the purchaser, received by the Secured Party, and applied to the
indebtedness of the purchaser. In the event the purchaser fails to pay for the
Collateral, Secured Party may resell the Collateral and such Debtor shall be
credited with the proceeds of the sale.
     8. OTHER RIGHTS OF SECURED PARTY.
     (a) Performance. If any Debtor fails to keep its Collateral in good repair,
working order, and condition, as required by the First Lien Documents, or fails
to pay when due all Taxes on any of its Collateral in the manner required by the
First Lien Documents, or fails to preserve the priority of the Security Interest
in any of its Collateral, or fails to keep the Collateral insured
Multiparty Borrowing Base
Credit Facility Pledge & Security Agreement

21



--------------------------------------------------------------------------------



 



as required by the First Lien Documents, or otherwise fails to perform any of
its obligations under the First Lien Documents with respect to the Collateral,
then Secured Party may, at its option, but without being required to do so, make
such repairs, pay such Taxes, prosecute or defend any suits in relation to the
Collateral, or insure and keep insured the Collateral in any amount deemed
appropriate by Secured Party, or take all other action which a Debtor is
required, but has failed or refused, to take under the First Lien Documents. Any
sum which may be expended or paid by Secured Party under this subparagraph
(including, without limitation, court costs and reasonable attorneys’ fees)
shall bear interest from the dates of expenditure or payment at the Default Rate
until paid and, together with such interest, shall be payable by such Debtor to
Secured Party upon demand and shall be part of the Obligations.
     (b) Collection. If an Event of Default exists and upon notice from Secured
Party, each Obligor with respect to any payments on any of the Collateral
(including, without limitation, dividends and other distributions with respect
to the Pledged Securities and Partnership/Limited Liability Company Interests,
payments on Collateral Notes, insurance proceeds payable by reason of loss or
damage to any of the Collateral, or payments or distributions with respect to
Deposit Accounts) is hereby authorized and directed by each Debtor to make
payment directly to Secured Party, regardless of whether such Debtor was
previously making collections thereon. Subject to Paragraph 8(f) hereof, until
such notice is given, such Debtor is authorized to retain and expend all
payments made on Collateral. If an Event of Default exists, Secured Party shall
have the Right in its own name or in the name of such Debtor to compromise or
extend time of payment with respect to all or any portion of the Collateral for
such amounts and upon such terms as Secured Party may determine; to demand,
collect, receive, receipt for, sue for, compound, and give acquittances for any
and all amounts due or to become due with respect to Collateral; to take control
of cash and other proceeds of any Collateral; to endorse the name of such Debtor
on any notes, acceptances, checks, drafts, money orders, or other evidences of
payment on Collateral that may come into the possession of Secured Party; to
sign the name of such Debtor on any invoice or bill of lading relating to any
Collateral, on any drafts against Obligors or other Persons making payment with
respect to Collateral, on assignments and verifications of accounts or other
Collateral and on notices to Obligors making payment with respect to Collateral;
to send requests for verification of obligations to any Obligor; and to do all
other acts and things necessary to carry out the intent of this Security
Agreement. If an Event of Default exists and any Obligor fails or refuses to
make payment on any Collateral when due, Secured Party is authorized, in its
sole discretion, either in its own name or in the name of such Debtor, to take
such action as Secured Party shall deem appropriate for the collection of any
amounts owed with respect to Collateral or upon which a delinquency exists.
Regardless of any other provision hereof, however, Secured Party shall never be
liable for its failure to collect, or for its failure to exercise diligence in
the collection of, any amounts owed with respect to Collateral, nor shall it be
under any duty whatsoever to anyone except such Debtor to account for funds that
it shall actually receive hereunder. Without limiting the generality of the
foregoing, Secured Party shall have no responsibility for ascertaining any
maturities, calls, conversions, exchanges, offers, tenders, or similar matters
relating to any Collateral, or for informing such Debtor with respect to any of
such matters (irrespective of whether Secured Party actually has, or may be
deemed to have, knowledge thereof). The receipt of Secured Party to any Obligor
shall be a full and complete release, discharge, and acquittance to such
Obligor, to the extent of any amount so paid to Secured Party.
Multiparty Borrowing Base
Credit Facility Pledge & Security Agreement

22



--------------------------------------------------------------------------------



 



     (c) Intellectual Property. For purposes of enabling Secured Party to
exercise its Rights and remedies under this Security Agreement and enabling
Secured Party and its successors and assigns to enjoy the full benefits of the
Collateral, each Debtor hereby grants to Secured Party an irrevocable,
nonexclusive license (exercisable without payment of royalty or other
compensation to such Debtor upon an Event of Default) to use, license, or
sublicense any of the Intellectual Property. Each Debtor shall provide Secured
Party with reasonable access to all media in which any of the Intellectual
Property may be recorded or stored and all computer programs used for the
completion or printout thereof. This license shall also inure to the benefit of
all successors, assigns, and transferees of Secured Party. If an Event of
Default exists, Secured Party may require that each Debtor assign all of its
Right, title, and interest in and to the Intellectual Property or any part
thereof to Secured Party or such other Person as Secured Party may designate
pursuant to documents satisfactory to Secured Party. If no Default or Event of
Default exists, each Debtor shall have the exclusive, non-transferable Right and
license to use the Intellectual Property in the ordinary course of business and
the exclusive Right to grant to other Persons licenses and sublicenses with
respect to the Intellectual Property for full and fair consideration.
     (d) Record Ownership of Securities. If an Event of Default exists, Secured
Party at any time may have any Collateral that is Pledged Securities and that is
in the possession of Secured Party, or its nominee or nominees, registered in
its name, or in the name of its nominee or nominees, as Secured Party; and, as
to any Collateral that is Pledged Securities so registered, Secured Party shall
execute and deliver (or cause to be executed and delivered) to each Debtor all
such proxies, powers of attorney, dividend coupons or orders, and other
documents as such Debtor may reasonably request for the purpose of enabling such
Debtor to exercise the voting Rights and powers which it is entitled to exercise
under this Security Agreement or to receive the dividends and other
distributions and payments in respect of such Collateral that is Pledged
Securities or proceeds thereof which it is authorized to receive and retain
under this Security Agreement.
     (e) Voting of Securities. As long as no Event of Default exists, each
Debtor is entitled to exercise all voting Rights pertaining to any Pledged
Securities and Partnership/Limited Liability Company Interests; provided
however, that no vote shall be cast or consent, waiver, or ratification given or
action taken without the prior written consent of Secured Party which would be
inconsistent with or violate any provision of this Security Agreement or the
Borrowing Base Facility Credit Agreement; and provided further that such Debtor
shall give Secured Party at least five Business Days’ prior written notice in
the form of an officers’ certificate of the manner in which it intends to
exercise, or the reasons for refraining from exercising, any voting or other
consensual Rights pertaining to the Collateral or any part thereof which might
have a Material Adverse Effect on the value of the Collateral or any part
thereof. If an Event of Default exists and if Secured Party elects to exercise
such Right, the Right to vote any Pledged Securities shall be vested exclusively
in Secured Party. To this end, each Debtor hereby irrevocably constitutes and
appoints Secured Party the proxy and attorney-in-fact of such Debtor, with full
power of substitution, to vote, and to act with respect to, any and all
Collateral that is Pledged Securities standing in the name of such Debtor or
with respect to which such Debtor is entitled to vote and act, subject to the
understanding that such proxy may not be exercised unless an Event of Default
exists. The proxy herein granted is coupled with an interest, is irrevocable,
and shall continue until the Obligations have been paid and performed in full.
Multiparty Borrowing Base
Credit Facility Pledge & Security Agreement

23



--------------------------------------------------------------------------------



 



     (f) Certain Proceeds. Notwithstanding any contrary provision herein, any
and all
     (i) dividends, interest, or other distributions paid or payable other than
in cash in respect of, and instruments and other property received, receivable,
or otherwise distributed in respect of, or in exchange for, any Collateral;
     (ii) dividends, interest, or other distributions hereafter paid or payable
in cash in respect of any Collateral in connection with a partial or total
liquidation or dissolution, or in connection with a reduction of capital,
capital surplus, or paid-in-surplus;
     (iii) cash paid, payable, or otherwise distributed in redemption of, or in
exchange for, any Collateral; and
     (iv) dividends, interest, or other distributions paid or payable in
violation of the First Lien Documents,
shall be part of the Collateral hereunder, and shall, if received by any Debtor,
be held in trust for the benefit of Secured Party, and shall forthwith be
delivered to Secured Party (accompanied by proper instruments of assignment
and/or stock and/or bond powers executed by such Debtor in accordance with
Secured Party’s instructions) to be held subject to the terms of this Security
Agreement. Any cash proceeds of Collateral which come into the possession of
Secured Party during the continuance of an Event of Default (including, without
limitation, insurance proceeds) may, at Secured Party’s option, be applied in
whole or in part to the Obligations (to the extent then due), be released in
whole or in part to or on the written instructions of any Debtor for any general
or specific purpose, or be retained in whole or in part by Secured Party as
additional Collateral. Any cash Collateral in the possession of Secured Party
may be invested by Secured Party in certificates of deposit issued by Secured
Party (if Secured Party issues such certificates) or by any state or national
bank having combined capital and surplus greater than $100,000,000 with a short
term rating from Moody’s and S&P of P-1 and A-1+, respectively, or in securities
issued or guaranteed by the United States or any agency thereof. Secured Party
shall never be obligated to make any such investment and shall never have any
liability to any Debtor for any loss which may result therefrom. All interest
and other amounts earned from any investment of Collateral may be dealt with by
Secured Party in the same manner as other cash Collateral. Except as
specifically provided herein, the provisions of this subparagraph are applicable
whether or not a Default or Event of Default exists.
     (g) Use and Operation of Collateral. Should any Collateral come into the
possession of Secured Party, Secured Party may use or operate such Collateral
for the purpose of preserving it or its value pursuant to the order of a court
of appropriate jurisdiction or in accordance with any other Rights held by
Secured Party in respect of such Collateral. Each Debtor covenants to promptly
reimburse and pay to Secured Party, at Secured Party’s request, the amount of
all reasonable expenses (including, without limitation, the cost of any
insurance and payment of Taxes or other charges) incurred by Secured Party in
connection with its custody and preservation of Collateral, and all such
expenses, costs, Taxes, and other charges shall bear interest at the Default
Rate until repaid and, together with such interest, shall be payable by such
Debtor to Secured Party upon demand and shall become part of the Obligations.
However, the risk of accidental loss or damage to, or diminution in value of,
Collateral is on such Debtor, and Secured
Multiparty Borrowing Base
Credit Facility Pledge & Security Agreement

24



--------------------------------------------------------------------------------



 



Party shall have no liability whatever for failure to obtain or maintain
insurance, nor to determine whether any insurance ever in force is adequate as
to amount or as to the risks insured. With respect to Collateral that is in the
possession of Secured Party, Secured Party shall use reasonable care in the
custody and preservation of such Collateral but shall have no duty to fix or
preserve Rights against prior parties to such Collateral and shall never be
liable for any failure to use diligence to collect any amount payable in respect
of such Collateral, but shall be liable only to account to such Debtor for what
it may actually collect or receive thereon. The provisions of this subparagraph
are applicable whether or not an Event of Default exists.
     (h) Cash Collateral Account. If an Event of Default exists and is
continuing, Secured Party shall have, and each Debtor hereby grants to Secured
Party, the Right and authority to transfer all funds on deposit in the Deposit
Accounts to a Cash Collateral Account (herein so called) maintained with a
depository institution acceptable to Secured Party and subject to the exclusive
direction, domain, and control of Secured Party, and no disbursements or
withdrawals shall be permitted to be made by such Debtor from such Cash
Collateral Account; provided, however, Secured Party shall permit disbursements
and withdrawals from the Cash Collateral Account to the extent necessary to
comply with applicable Law, such as for the payment of payroll taxes and other
obligations for which a Debtor (or a member of its governing body) would be
liable under applicable Law. Such Cash Collateral Account shall be subject to
the Security Interest and Liens in favor of Secured Party herein created, and
each Debtor hereby grants a security interest to Secured Party on behalf of the
Beneficiaries in and to, such Cash Collateral Account and all checks, drafts,
and other items ever received by such Debtor for deposit therein. Furthermore,
if an Event of Default exists, Secured Party shall have the Right, at any time
in its discretion without prior notice to Debtors, (i) to transfer to or to
register in the name of Secured Party or any Beneficiary or nominee any
certificates of deposit or deposit instruments constituting Deposit Accounts and
shall have the Right to exchange such certificates or instruments representing
Deposit Accounts for certificates or instruments of smaller or larger
denominations and (ii) to take and apply against the Obligations any and all
funds then or thereafter on deposit in the Cash Collateral Account or otherwise
constituting Deposit Accounts. If not notified before taking any of the
foregoing actions, Secured Party shall promptly, and in any event within two
(2) Business Days, notify Debtors after taking any of the foregoing actions.
     (i) Power of Attorney. Each Debtor hereby irrevocably constitutes and
appoints Secured Party and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the name of such Debtor or in its own name, to take after
the occurrence and during the continuance of an Event of Default any and all
action and to execute any and all documents and instruments which Secured Party
at any time and from time to time deems necessary or desirable to accomplish the
purposes of this Security Agreement and, without limiting the generality of the
foregoing, each Debtor hereby gives Secured Party the power and Right on behalf
of such Debtor and in its own name to do any of the following from time to time
after the occurrence and during the continuance of an Event of Default without
notice to or the consent of such Debtor:
     (i) to transfer any and all funds on deposit in the Deposit Accounts to the
Cash Collateral Account as set forth in herein;
     (ii) to receive, endorse, and collect any drafts or other instruments or
documents in connection with clause (b) above and this
clause (i);
Multiparty Borrowing Base
Credit Facility Pledge & Security Agreement

25



--------------------------------------------------------------------------------



 



     (iii) to use the Intellectual Property or to grant or issue any exclusive
(if such Debtor has exclusive rights to such Intellectual Property) or
non-exclusive license under the Intellectual Property to anyone else, and to
perform any act necessary for the Secured Party to assign, pledge, convey, or
otherwise transfer title in or dispose of the Intellectual Property to any other
Person;
     (iv) to demand, sue for, collect, or receive, in the name of such Debtor or
in its own name, any money or property at any time payable or receivable on
account of or in exchange for any of the Collateral and, in connection
therewith, endorse checks, notes, drafts, acceptances, money orders, documents
of title or any other instruments for the payment of money under the Collateral
or any policy of insurance;
     (v) to pay or discharge taxes, Liens, or other encumbrances levied or
placed on or threatened against the Collateral;
     (vi) to notify post office authorities to change the address for delivery
of mail to such Debtor to an address designated by Secured Party and to receive,
open, and (with respect to mail relating to payments on Collateral) take action
with respect to mail addressed to such Debtor; provided however, Secured Party
shall promptly deliver to Debtors any mail not relating to Collateral or the
preservation or enforcement of Secured Party’s rights with respect to the
Collateral; and
     (vii) (A) to direct account debtors and any other parties liable for any
payment under any of the Collateral to make payment of any and all monies due
and to become due thereunder directly to Secured Party or as Secured Party shall
direct; (B) to receive payment of and receipt for any and all monies, claims,
and other amounts due and to become due at any time in respect of or arising out
of any Collateral; (C) to sign and endorse any invoices, freight or express
bills, bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, proxies, stock powers, verifications, and notices in connection
with accounts and other documents relating to the Collateral; (D) to commence
and prosecute any suit, action, or proceeding at Law or in equity in any court
of competent jurisdiction to collect the Collateral or any part thereof and to
enforce any other Right in respect of any Collateral; (E) to defend any suit,
action, or proceeding brought against such Debtor with respect to any
Collateral; (F) to settle, compromise, or adjust any suit, action, or proceeding
described above and, in connection therewith, to give such discharges or
releases as Secured Party may deem appropriate; (G) to exchange any of the
Collateral for other property upon any merger, consolidation, reorganization,
recapitalization, or other readjustment of the issuer thereof and, in connection
therewith, deposit any of the Collateral with any committee, depositary,
transfer agent, registrar, or other designated agency upon such terms as Secured
Party may determine; (H) to add or release any guarantor, endorser, surety, or
other party to any of the Collateral; (I) to renew, extend, or otherwise change
the terms and conditions of any of the Collateral; (J) to endorse such Debtor’s
name on all applications, documents, papers, and instruments necessary or
desirable in order for Secured Party to use or maintain any of the Intellectual
Property; (K) to make, settle, compromise or adjust any claims under or
pertaining to any of the Collateral (including claims under any policy of
insurance); (L) to execute on behalf of such Debtor any financing statements or
continuation statements with respect to the Security Interests created hereby,
and to do any and all acts and things to protect and
Multiparty Borrowing Base
Credit Facility Pledge & Security Agreement

26



--------------------------------------------------------------------------------



 



preserve the Collateral including, without limitation, the protection and
prosecution of all Rights included in the Collateral; and (M) to sell, transfer,
pledge, convey, make any agreement with respect to or otherwise deal with any of
the Collateral as fully and completely as though Secured Party were the absolute
owner thereof for all purposes, and to do, at Secured Party’s option and such
Debtor’s expense, at any time, or from time to time, all acts and things which
Secured Party deems necessary to protect, preserve, maintain, or realize upon
the Collateral and Secured Party’s security interest therein.
This power of attorney is a power coupled with an interest and shall be
irrevocable. Secured Party shall be under no duty to exercise or withhold the
exercise of any of the Rights, powers, privileges, and options expressly or
implicitly granted to Secured Party in this Security Agreement, and shall not be
liable for any failure to do so or any delay in doing so. Neither Secured Party
nor any Person designated by Secured Party shall be liable for any act or
omission or for any error of judgment or any mistake of fact or Law except for
the failure to account to Debtors for funds received by Secured Party and except
for failure to use reasonable care in the custody and preservation of Collateral
in its possession. This power of attorney is conferred on Secured Party solely
to protect, preserve, maintain, and realize upon its Security Interest in the
Collateral. Secured Party shall not be responsible for any decline in the value
of the Collateral and shall not be required to take any steps to preserve rights
against prior parties or to protect, preserve, or maintain any Lien given to
secure the Collateral.
     (j) Purchase Money Collateral. To the extent that Secured Party or any
Beneficiary has advanced or will advance funds to or for the account of any
Debtor to enable such Debtor to purchase or otherwise acquire Rights in
Collateral, Secured Party or such Beneficiary, at its option, may pay such funds
(i) directly to the Person from whom such Debtor will make such purchase or
acquire such Rights, or (ii) to such Debtor, in which case such Debtor covenants
to promptly pay the same to such Person, and forthwith furnish to Secured Party
evidence satisfactory to Secured Party that such payment has been made from the
funds so provided.
     (k) Subrogation. If any of the Obligations are given in renewal or
extension or applied toward the payment of indebtedness secured by any Lien,
Secured Party shall be, and is hereby, subrogated to all of the Rights, titles,
interests, and Liens securing the indebtedness so renewed, extended, or paid.
     (1) Indemnification. Each Debtor hereby assumes all liability for the
Collateral owned by it, for the Security Interest granted by it, and for any
use, possession, maintenance, and management of, all or any of the Collateral
owned by it including, without limitation, any Taxes arising as a result of, or
in connection with, the transactions contemplated herein, and agrees to assume
liability for, and to indemnify and hold Secured Party and each Beneficiary
harmless from and against, any and all claims, causes of action, or liability,
for injuries to or deaths of Persons and damage to property, howsoever arising
from or incident to such use, possession, maintenance, and management, whether
such Persons be agents or employees of such Debtor or of third parties, or such
damage be to property of such Debtor or of others. Each Debtor agrees to
indemnify, save, and hold Secured Party and each Beneficiary harmless from and
against, and covenants to defend Secured Party and each Beneficiary against, any
and all losses, damages, claims, costs, penalties, liabilities, and expenses
(collectively, “Claims”), including, without limitation, court costs and
attorneys’ fees, and any of the foregoing arising from the negligence of Secured
Party or any Beneficiary, or any of their respective officers, employees,
agents,
Multiparty Borrowing Base
Credit Facility Pledge & Security Agreement

27



--------------------------------------------------------------------------------



 



advisors, employees, or representatives, howsoever arising or incurred because
of, incident to, or with respect to the Collateral owned by such Debtor or any
use, possession, maintenance, or management thereof; provided however, that the
indemnity set forth in this Paragraph 8(l) will not apply to Claims caused by
the gross negligence or willful misconduct of Secured Party or any Beneficiary.
     9. MISCELLANEOUS.
     (a) Continuing Security Interest. This Security Agreement creates a
continuing security interest in the Collateral and shall (i) remain in full
force and effect until the payment in full of the Obligations (other than any
L/C Obligations that are Cash Collateralized or any contingent indemnity
obligations), termination of the Revolving Commitments or their reduction to
zero, and compliance with Section 10.01(e) of the Borrowing Base Facility Credit
Agreement with respect to outstanding Swap Contracts secured by any Loan
Document or in accordance with Section 10.21 of the Pipeline Credit Agreement;
and (ii) inure to the benefit of and be enforceable by Secured Party,
Beneficiaries, and their respective successors, transferees, and permitted
assigns. Without limiting the generality of the foregoing clause (ii), Secured
Party and Beneficiaries may assign or otherwise transfer any of their respective
Rights under this Security Agreement to any other Person in accordance with the
terms and provisions of Section 10.07 of the Borrowing Base Facility Credit
Agreement, and to the extent of such assignment or transfer such Person shall
thereupon become vested with all the Rights and benefits in respect thereof
granted herein or otherwise to Secured Party or Beneficiaries, as the case may
be. Upon payment in full of the Obligations (other than any L/C Obligations that
are Cash Collateralized or any contingent indemnity obligations), termination of
the Revolving Commitments or their reduction to zero, and compliance with
Section 10.01(e) of the Credit Agreement with respect to outstanding Swap
Contracts secured by any Loan Document, each Debtor shall be entitled to the
return, upon its request and at its expense, of such of the Collateral owned by
it as shall not have been sold or otherwise applied pursuant to the terms
hereof.
     (b) Reference to Miscellaneous Provisions. This Security Agreement is one
of the “Loan Documents” referred to in the Borrowing Base Facility Credit
Agreement, and all provisions relating to Loan Documents set forth in Article X
of the Borrowing Base Facility Credit Agreement are incorporated herein by
reference, the same as if set forth herein verbatim.
     (c) Term; Release of Liens. The Secured Party shall release the Liens
created by this Security Agreement in accordance with Section 10.01 of the
Borrowing Base Facility Credit Agreement and Section 10.21 of the Pipeline
Credit Agreement; provided that no Obligor, if any, on any of the Collateral
shall ever be obligated to make inquiry as to the termination of this Security
Agreement, but shall be fully protected in making payment directly to Secured
Party until actual notice of such total payment of the Obligations is received
by such Obligor. At such time as the Liens created by this Security Agreement
are to be released pursuant to this paragraph, Secured Party shall, at the
request and expense of Debtors following such termination, promptly deliver to a
Debtor any Collateral held by the Secured Party hereunder, and promptly execute
and deliver to such Debtor such documents and instruments as such Debtor shall
reasonably request to evidence such termination and release as provided in the
Credit Agreement. In addition, if any of the Collateral shall be sold,
transferred, assigned or otherwise disposed of by such Debtor in a transaction
permitted by the Borrowing Base Facility Credit Agreement, then the
Multiparty Borrowing Base
Credit Facility Pledge & Security Agreement

28



--------------------------------------------------------------------------------



 



Secured Party, at the request and expense of such Debtor, shall promptly execute
and deliver releases as provided in the Borrowing Base Facility Credit
Agreement.
     (d) Actions Not Releases. The Security Interest and each Debtor’s
obligations and Secured Party’s Rights hereunder shall not be released,
diminished, impaired, or adversely affected by the occurrence of any one or more
of the following events: (i) the taking or accepting of any other security or
assurance for any or all of the Obligations; (ii) any release, surrender,
exchange, subordination, or loss of any security or assurance at any time
existing in connection with any or all of the Obligations; (iii) the
modification of, amendment to, or waiver of compliance with any terms of any of
the other First Lien Documents without the notification or consent of any
Debtor, except as required therein (the Right to such notification or consent
being herein specifically waived by each Debtor); (iv) the insolvency,
bankruptcy, or lack of corporate or trust power of any party at any time liable
for the payment of any or all of the Obligations, whether now existing or
hereafter occurring; (v) any renewal, extension, or rearrangement of the payment
of any or all of the Obligations, either with or without notice to or consent of
each Debtor, or any adjustment, indulgence, forbearance, or compromise that may
be granted or given by Secured Party or any Beneficiary to any Debtor; (vi) any
neglect, delay, omission, failure, or refusal of Secured Party or any
Beneficiary to take or prosecute any action in connection with any other
agreement, document, guaranty, or instrument evidencing, securing, or assuring
the payment of all or any of the Obligations; (vii) any failure of Secured Party
or any Beneficiary to notify any Debtor of any renewal, extension, or assignment
of the Obligations or any part thereof, or the release of any Collateral or
other security, or of any other action taken or refrained from being taken by
Secured Party or any Beneficiary against any Debtor or any new agreement between
or among Secured Party or one or more Beneficiaries and any Debtor, it being
understood that except as expressly provided herein, neither Secured Party nor
any Beneficiary shall be required to give any Debtor any notice of any kind
under any circumstances whatsoever with respect to or in connection with the
Obligations including, without limitation, notice of acceptance of this Security
Agreement or any Collateral ever delivered to or for the account of Secured
Party hereunder except to the extent expressly provided for herein or under the
Borrowing Base Facility Credit Agreement; (viii) the illegality, invalidity, or
unenforceability of all or any part of the Obligations against any party
obligated with respect thereto by reason of the fact that the Obligations, or
the interest paid or payable with respect thereto, exceeds the amount permitted
by Law, the act of creating the Obligations, or any part thereof, is ultra
vires, or the officers, partners, or trustees creating same acted in excess of
their authority, or for any other reason; or (ix) if any payment by any party
obligated with respect thereto is held to constitute a preference under
applicable Laws or for any other reason Secured Party or any Beneficiary is
required to refund such payment or pay the amount thereof to someone else.
     (e) Waivers. Except to the extent expressly otherwise provided herein or in
other First Lien Documents and to the fullest extent permitted by applicable
Law, each Debtor waives (i) any Right to require Secured Party or any
Beneficiary to proceed against any other Person, to exhaust its Rights in
Collateral, or to pursue any other Right which Secured Party or any Beneficiary
may have; (ii) with respect to the Obligations, presentment and demand for
payment, protest, notice of protest and nonpayment, and notice of the intention
to accelerate; and (iii) all Rights of marshaling in respect of any and all of
the Collateral.
     (f) Financing Statement; Authorization. Secured Party shall be entitled at
any time to file this Security Agreement or a carbon, photographic, or other
reproduction of this Security
Multiparty Borrowing Base
Credit Facility Pledge & Security Agreement

29



--------------------------------------------------------------------------------



 



Agreement, as a financing statement, but the failure of Secured Party to do so
shall not impair the validity or enforceability of this Security Agreement. Each
Debtor hereby irrevocably authorizes Secured Party at any time and from time to
time to file in any UCC jurisdiction any initial or other financing statements
and amendments thereto that (i) indicate the Collateral (A) as “all assets of
Debtor” or words of similar effect, regardless of whether any particular asset
comprised in the Collateral falls within the scope of Article 9 of the UCC of
the state or such jurisdiction or whether such assets are included in the
Collateral hereunder, or (B) as being of an equal or lesser scope or with
greater detail, and (ii) contain any other information required by Article 9 of
the UCC of the state or such jurisdiction for the sufficiency or filing office
acceptance of any financing statement or amendment, including (A) whether such
Debtor is an organization, the type of organization, and any organization
identification number issued to such Debtor and, (B) in the case of a financing
statement filed as a fixture filing or indicating Collateral that is
as-extracted collateral or timber to be cut, a sufficient description of real
property to which the Collateral relates. Each Debtor agrees to furnish any such
information to Secured Party promptly upon request.
     (g) Amendments. This Security Agreement may be amended only by an
instrument in writing executed jointly by such Debtor and Secured Party, and
supplemented only by documents delivered or to be delivered in accordance with
the express terms hereof.
     (h) Multiple Counterparts. This Security Agreement has been executed in a
number of identical counterparts, each of which shall be deemed an original for
all purposes and all of which constitute, collectively, one agreement; but, in
making proof of this Security Agreement, it shall not be necessary to produce or
account for more than one such counterpart.
     (i) Additional Debtors. Any Person may become a party hereto by signing and
delivering to the Secured Party an Assumption Agreement in the form of Annex E
hereto, whereupon such Person shall become a “Debtor” as defined herein. The
execution and delivery of any instrument adding an additional Debtor as a party
to this Agreement shall not require the consent of any Debtor hereunder. The
rights and obligations of each Debtor hereunder shall remain in full force and
effect notwithstanding the addition of any new Debtor hereunder.
     (j) Parties Bound; Assignment. This Security Agreement shall be binding on
each Debtor and each of Debtor’s legal representatives, successors, and assigns
and shall inure to the benefit of Secured Party and Secured Party’s successors
and permitted assigns.
     (i) Secured Party is the agent for each Beneficiary under the Intercreditor
Agreement, each Borrowing Base Facility Secured Party under the Borrowing Base
Facility Credit Agreement and each Affiliate of a Borrowing Base Facility Lender
and Approved Hedge Counterparty party to any Lender Hedging Agreement. The
Security Interest and all Rights granted to Secured Party hereunder or in
connection herewith are for the ratable benefit of each Beneficiary, each
Borrowing Base Facility Secured Party and each such Affiliate, and Secured Party
may, without the joinder of any Beneficiary, Borrowing Base Facility Secured
Party or any such Affiliate, exercise any and all Rights in favor of Secured
Party or any Beneficiary, any Borrowing Base Facility Secured Party or any such
Affiliates hereunder, including, without limitation, conducting any foreclosure
sales hereunder, and executing full or partial releases hereof, amendments or
modifications hereto, or consents or waivers hereunder. The Rights of each
Beneficiary,
Multiparty Borrowing Base
Credit Facility Pledge & Security Agreement

30



--------------------------------------------------------------------------------



 



Borrowing Base Facility Secured Party or any such Affiliate vis-à-vis Secured
Party and each other Beneficiary, Borrowing Base Facility Secured Party or any
such Affiliate may be subject to one or more separate agreements between or
among such parties, but no Debtor need inquire about any such agreement or be
subject to any terms thereof unless such Debtor specifically joins therein; and
consequently, no Debtor nor such Debtor’s legal representatives, successors, and
assigns shall be entitled to any benefits or provisions of any such separate
agreements or be entitled to rely upon or raise as a defense, in any manner
whatsoever, the failure or refusal of any party thereto to comply with the
provisions thereof.
     (ii) Except for this Security Agreement and assignments made in furtherance
hereof, no Debtor may, without the prior written consent of Secured Party,
assign any Rights, duties, or obligations hereunder.
     (k) Governing Law. The substantive laws of the State of New York, except to
the extent the laws of another jurisdiction govern the creation, perfection,
validity, or enforcement of liens under this Security Agreement, and the
applicable federal laws of the United States, shall govern the validity,
construction, enforcement and interpretation of this security agreement and all
of the other loan documents.
     (l) The provisions of Section 10.10 of the Borrowing Base Facility Credit
Agreement are incorporated herein as if set forth herein.
     (m) All notices given pursuant hereto shall be given in the manner set
forth in the Borrowing Base Facility Credit Agreement, if to Secured Party, to
the address of Secured Party therein set forth and if to a Debtor, to the
following address:
210 Park Avenue
Suite 2750
Oklahoma City, Oklahoma 73102
Attn: General Counsel
Facsimile: (405) 840-9897
Telephone: (405) 488-1304
     THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
Multiparty Borrowing Base
Credit Facility Pledge & Security Agreement

31



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Debtor has caused this Security Agreement to be
duly executed and delivered by an officer duly authorized as of the date first
above written.

                  DEBTORS:   POSTROCK ENERGY SERVICES CORPORATION,
a Delaware corporation    
 
               
 
  By:   /s/ David C. Lawler                         David C. Lawler,            
President and Chief Executive Officer    
 
                    POSTROCK MIDCONTINENT PRODUCTION, LLC,
a Delaware limited liability company    
 
                    By:   POSTROCK ENERGY SERVICES CORPORATION, its sole member
   
 
               
 
      By:   /s/ David C. Lawler
 
               
 
          David C. Lawler,    
 
          President and Chief Executive Officer    
 
                    STP NEWCO, INC.,
an Oklahoma corporation    
 
               
 
  By:   /s/ David C. Lawler                         David C. Lawler,            
President    
 
                    QUEST TRANSMISSION COMPANY, LLC,
a Delaware limited liability company    
 
                    By:   POSTROCK ENERGY SERVICES CORPORATION, its sole member
   
 
               
 
      By:   /s/ David C. Lawler
 
               
 
          David C. Lawler,    
 
          President and Chief Executive Officer    

Signature Page
Multiparty Borrowing Base
Credit Facility Pledge & Security Agreement

 



--------------------------------------------------------------------------------



 



ANNEX A TO SECURITY AGREEMENT
DEBTOR INFORMATION AND LOCATION OF COLLATERAL

1.   POSTROCK ENERGY SERVICES CORPORATION

         
A.
  Exact Legal Name of Debtor:   POSTROCK ENERGY SERVICES CORPORATION
 
       
B.
  Mailing Address of Debtor:   210 Park Avenue, Suite 2750
 
      Oklahoma City, Oklahoma 73102
 
       
C.
  Type of Entity:   corporation
 
       
D.
  Jurisdiction of Organization:   Delaware
 
       
E.
  State Issued Organizational
Identification Number:   4871234 
 
       
F.
  Tax ID Number:   90-0196936 
 
       
G.
  Location of Books and Records:   210 Park Avenue, Suite 2750
 
      Oklahoma City, Oklahoma 73102
 
       
H.
  Location of Collateral:   210 Park Avenue, Suite 2750
 
      Oklahoma City, Oklahoma 73102
 
       
I.
  Location of Real Property:   None
 
       
J.
  Jurisdiction(s) for Filing
Financing Statements:   Delaware
 
       
 
  Fixture filings in the relevant counties in which the properties are located:
  None

2.   POSTROCK MIDCONTINENT PRODUCTION, LLC

         
A.
  Exact Legal Name of Debtor:   POSTROCK MIDCONTINENT PRODUCTION, LLC
 
       
B.
  Mailing Address of Debtor:   210 Park Avenue, Suite 2750
 
      Oklahoma City, Oklahoma 73102

Multiparty Borrowing Base
Credit Facility Pledge & Security Agreement

Annex A - Page 1



--------------------------------------------------------------------------------



 



         
C.
  Type of Entity:   limited liability company
 
       
D.
  Jurisdiction of Organization:   Delaware
 
       
E.
  State Issued Organizational
Identification Number:   3740038 
 
       
F.
  Tax ID Number:   20-0481979 
 
       
G.
  Location of Books and Records:   210 Park Avenue, Suite 2750
 
      Oklahoma City, Oklahoma 73102
 
       
H.
  Location of Collateral:   210 Park Avenue, Suite 2750
 
      Oklahoma City, Oklahoma 73102
 
       
 
      and see I below
 
       
I.
  Location of Real Property:    

  1.   Allen County, KS     2.   Butler County, KS     3.   Chautauqua County,
KS     4.   Cowley County, KS     5.   Elk County, KS     6.   Greenwood County,
KS     7.   Labette County, KS     8.   Montgomery County, KS     9.   Neosho
County, KS     10.   Wilson County, KS     11.   Woodson County, KS     12.  
Craig County, OK     13.   Nowata County, OK     14.   Seminole County, OK    
15.   Pushmataha OK     16.   Pottawattamie OK     17.   Latimer OK     18.  
Rogers OK     19.   Grant OK     20.   Braxton WV     21.   Cabell WV     22.  
Calhoun WV     23.   Doddridge WV     24.   Gilmer WV     25.   Kanawha WV

Multiparty Borrowing Base
Credit Facility Pledge & Security Agreement

Annex A - Page 2



--------------------------------------------------------------------------------



 



  26.   Lewis WV     27.   Lincoln WV     28.   Pleasants WV     29.   Ritchie
WV     30.   Wayne WV     31.   Wetzel WV     32.   Wood WV

         
J.
  Jurisdiction(s) for Filing
Financing Statements:   Delaware
 
       
 
  Fixture filings in the relevant counties in which the properties are located:
  See I above.

3.   STP NEWCO, INC.

         
A.
  Exact Legal Name of Debtor:   STP NEWCO, INC.
 
       
B.
  Mailing Address of Debtor:   210 Park Avenue, Suite 2750
 
      Oklahoma City, Oklahoma 73102
 
       
C.
  Type of Entity:   corporation
 
       
D.
  Jurisdiction of Organization:   Oklahoma
 
       
E.
  State Issued Organizational
Identification Number:   1900700404 
 
       
F.
  Tax ID Number:   13-4220160 
 
       
G.
  Location of Books and Records:   210 Park Avenue, Suite 2750
 
      Oklahoma City, Oklahoma 73102
 
       
H.
  Location of Collateral:   210 Park Avenue, Suite 2750
 
      Oklahoma City, Oklahoma 73102
 
       
I.
  Location of Real Property:   None. [conveyed to Quest Cherokee, LLC.]
 
       
J.
  Jurisdiction(s) for Filing
Financing Statements:   Oklahoma

Multiparty Borrowing Base
Credit Facility Pledge & Security Agreement

Annex A - Page 3



--------------------------------------------------------------------------------



 



         
 
  Fixture filings in the relevant counties in which the properties are located:
  None.

4.   QUEST TRANSMISSION COMPANY, LLC

         
A.
  Exact Legal Name of Debtor:   QUEST TRANSMISSION COMPANY, LLC
 
       
B.
  Mailing Address of Debtor:   210 Park Avenue, Suite 2750
 
      Oklahoma City, Oklahoma 73102
 
       
C.
  Type of Entity:   limited liability company
 
       
D.
  Jurisdiction of Organization:   Delaware
 
       
E.
  State Issued Organizational
Identification Number:   4494032 
 
       
F.
  Tax ID Number:   26-1982491 
 
       
G.
  Location of Books and Records:   210 Park Avenue, Suite 2750
 
      Oklahoma City, Oklahoma 73102
 
       
H.
  Location of Collateral:   210 Park Avenue, Suite 2750
 
      Oklahoma City, Oklahoma 73102
 
       
I.
  Location of Real Property:   Kansas

         
J.
  Jurisdiction(s) for Filing
Financing Statements:   Delaware
 
       
 
  Fixture filings in the relevant counties in which the properties are located:
  Not required.

Multiparty Borrowing Base
Credit Facility Pledge & Security Agreement

Annex A - Page 4



--------------------------------------------------------------------------------



 



ANNEX B-1 TO SECURITY AGREEMENT
COLLATERAL DESCRIPTIONS

1.   POSTROCK ENERGY SERVICES CORPORATION

          A.   Collateral Notes and Collateral Note Security: None.
 
       
B.
  Pledged Shares: None.    
 
       
C.
  Partnership/Limited Liability Company Interests:   100% of the membership
interests in PostRock
MidContinent Production, LLC
 
       
 
      100% of the membership interest in Quest Transmission Company, LLC*

 

*   There is specifically excluded from the pledge pursuant to this Security
Agreement the limited liability company membership interest owned by PESC in
PostRock KPC Pipeline, LLC and in Quest Eastern Resource LLC.

  D.   Partnership/Limited Liability Company Agreement:         For PostRock
MidContinent Production, LLC Agreement: Limited Liability Company Agreement of
Bluestem Pipeline, LLC, dated December 15, 2003, as amended on September 14,
2010.         Limited Liability Company Agreement of Quest Transmission Company,
LLC, dated January 23, 2008, as amended on February 18, 2008.     E.  
Commercial Tort Claims: None.     F.   Deposit Accounts (including name of bank
address and account number):         Quest Resource Corporation Operating,
Comerica Bank, Dallas, TX, Acct #: 1881237372         Quest Resource Corporation
Operating, Bank of Oklahoma, Oklahoma City, OK, Acct #: 814172369         Quest
Resource Corporation Disbursement, Comerica Bank, Dallas, TX, Acct #: 1881338378
        Quest Resource Corporation Payroll, Comerica Bank, Dallas, TX, Acct #:
1881338428         Quest Cherokee Oilfield Service, LLC Operating, Comerica
Bank, Dallas, TX, Acct #: 1881237141

Multiparty Borrowing Base
Credit Facility Pledge & Security Agreement

Annex B - Page 1



--------------------------------------------------------------------------------



 



2.   POSTROCK MIDCONTINENT PRODUCTION, LLC

  A.   Collateral Notes and Collateral Note Security: None.     B.   Pledged
Shares: 100% of the stock of STP Newco, Inc.     C.   Partnership/Limited
Liability Company Interests: None.     D.   Partnership/Limited Liability
Company Agreements: None.     E.   Commercial Tort Claims: None.     F.  
Deposit Accounts (including name of bank address and account number):        
Quest Oil and Gas, LLC Operating, Comerica Bank, Dallas, TX, Acct #: 1881237414
        Quest Cherokee, LLC Operating, Comerica Bank, Dallas, TX, Acct #:
1881237273         Quest Cherokee, LLC Revenue, Comerica Bank, Dallas, TX, Acct
#: 1881278103         Bluestem Pipeline, LLC Operating, Comerica Bank, Dallas,
TX, Acct #: 1881237281         Bluestem Pipeline, LLC Revenue, Comerica Bank,
Dallas, TX, Acct #: 1881273146

3.   STP NEWCO, INC.

  A.   Collateral Notes and Collateral Note Security: None.     B.   Pledged
Shares: None.     C.   Partnership/Limited Liability Company Interests: None.  
  D.   Partnership/Limited Liability Company Agreements: None.     E.  
Commercial Tort Claims: None.     F.   Deposit Accounts (including name of bank
address and account number): None.

4.   QUEST TRANSMISSION COMPANY, LLC

  A.   Collateral Notes and Collateral Note Security: None.     B.   Pledged
Shares: None.     C.   Partnership/Limited Liability Company Interests: None.

Multiparty Borrowing Base
Credit Facility Pledge & Security Agreement

Annex B - Page 2



--------------------------------------------------------------------------------



 



  D.   Partnership/Limited Liability Company Agreements: None.     E.  
Commercial Tort Claims: None.     F.   Deposit Accounts (including name of bank
address and account number): None.

Multiparty Borrowing Base
Credit Facility Pledge & Security Agreement

Annex B - Page 3



--------------------------------------------------------------------------------



 



ANNEX B-2 TO SECURITY AGREEMENT
INTELLECTUAL PROPERTY

1.   Registered Copyrights and Copyright Applications: None.   2.   Issued
Patents and Patent Applications: None.   3.   Registered Trademarks and
Trademark Applications: None.

Multiparty Borrowing Base
Credit Facility Pledge & Security Agreement

Annex B-2 - Page 1



--------------------------------------------------------------------------------



 



ANNEX C TO SECURITY AGREEMENT

DEPOSIT ACCOUNT CONTROL AGREEMENT
_______________, 20__
_________________________
_________________________
_________________________
Ladies and Gentlemen:
This letter is to notify you (the “Depository Bank”) that, pursuant to that
certain Amended and Restated Pledge and Security Agreement dated as of
September 21, 2010 (as amended, modified, supplemented, or restated from time to
time, the “Security Agreement”), ____________________, a company organized under
the laws of ___________ (the “Pledgor”), has granted to Royal Bank of Canada as
Administrative Agent and Collateral Agent (“Pledgee”) a first priority security
interest in and lien upon, (a) Account No. __________ (the “Account”) maintained
by Pledgor with you, (b) any extensions or renewals of the Account if the
Account is one which may be extended or renewed, and (c) all of Pledgor’s right,
title, and interest (whether now existing or hereafter created or arising) in
and to the Account, all sums from time to time on deposit therein, credited
thereto, or payable thereon, all instruments, documents, certificates, and other
writings evidencing the Account, and any and all proceeds of any thereof (the
items described in clauses (a), (b) and (c) being herein collectively called the
“Collateral”),
In connection therewith, the parties hereto agree (which agreement by Pledgor
will be construed as instructions to the Depository Bank):

1.   The Depository Bank is instructed to register the pledge on its books and
hold the Collateral in a pledged status account.   2.   The Depository Bank is
instructed to deliver to Pledgee copies of monthly statements on the account(s)
identified below:   3.   The Account will be styled:   4.   All dividends,
interest, gains, and other profits on the Collateral will be reported in the
name and tax identification number of Pledgor.   5.   If so notified by Pledgee,
the Depository Bank will not, without the prior written consent of Pledgee,
allow any of the Collateral or any interest therein to be sold, transferred, or
withdrawn by or for the benefit of Pledgor.   6.   This letter agreement gives
Pledgee “control” of the Account and the Collateral. The Depository Bank agrees
to comply with any order or instruction from Pledgee as to the withdrawal or
disposition of any funds from time to time credited to the Account, or as to any
other matters relating to the Collateral, without the further consent of
Pledgor. The Depository Bank shall be

Multiparty Borrowing Base
Credit Facility Pledge & Security Agreement

Annex C - Page 1



--------------------------------------------------------------------------------



 



    fully entitled to rely upon such instructions from Pledgee even if such
instructions are contrary to any instructions or demands that Pledgor may give
to the Depository Bank.

7.   Pledgee agrees to indemnify and hold the Depository Bank, its officers and
employees, harmless from and against any and all claims, causes of action,
liabilities, lawsuits, demands, and/or damages, including, without limitation
any and all costs, including court costs and reasonable attorneys’ fees, that
may arise or result from the Depository Bank complying with the instructions and
orders of Pledgee given in connection with Pledgee’s exercise of its control
over and secured rights in the Account and the Collateral except to the extent
that such claims, causes of action, liabilities, lawsuits, demands, and/or
damages are found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Depository Bank.   8.   Pledgor agrees to indemnify and hold the Depository
Bank, its officers and employees, harmless from and against any and all claims,
causes of action, liabilities, lawsuits, demands, and/or damages, including,
without limitation, any and all costs, including court costs and reasonable
attorneys’ fees, that may arise or result from the Depository Bank entering into
and performing its obligations under this letter agreement except to the extent
that such claims, causes of action, liabilities, lawsuits, demands, and/or
damages are found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Depository Bank.   9.   The Depository Bank represents that it has not
received notice regarding any lien, encumbrance, or other claim to the Account
or the Collateral from any person other than pursuant to this letter agreement
and has not entered into another agreement with any other party to act on such
party’s instructions with respect to the Account. The Depository Bank further
agrees not to enter into any such agreement with any other party.   10.   The
Depository Bank subordinates to the security interest of Pledgee any right of
recoupment or set-off, or to assert any security interest or other lien, that it
may at any time have against or in any of the Collateral on account of any
credit or other obligations owed to the Depository Bank by Pledgor or any other
person. The Depository Bank may, however, from time to time debit the Account
for any of its customary charges in maintaining the Account or for reimbursement
for the reversal of any provisional credits granted by the Depository Bank to
the Account, to the extent, in each case, that Pledgor has not separately paid
or reimbursed Depository Bank therefor.   11.   To the extent a conflict exists
between the terms of this letter agreement and any account agreement between
Pledgor and the Depository Bank, the terms of this letter agreement will
control.   12.   The terms of this letter agreement will in no way be modified
except by a writing signed by all parties hereto.   13.   This letter agreement
will terminate upon notice of termination hereof delivered by Pledgee to
Depository Bank.

Multiparty Borrowing Base
Credit Facility Pledge & Security Agreement

Annex C - Page 2



--------------------------------------------------------------------------------



 



14.   Each of the parties executing this letter agreement represents that he has
the proper authority to execute this letter agreement.

Multiparty Borrowing Base
Credit Facility Pledge & Security Agreement

Annex C - Page 3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Pledgor and Pledgee have agreed to the terms of this letter
agreement as of the date first indicated above.

              Pledgor:    
 
            [NAME OF ENTITY]    
 
           
By:
                     
 
  Name:        
 
           
 
  Title:        
 
           
 
            Pledgee:    
 
            ROYAL BANK OF CANADA,
as Collateral Agent    
 
           
By:
                     
 
  Name:        
 
           
 
  Title:        
 
           
 
            Acknowledged and Agreed on _______________, 200_:
 
            Depository Bank:    
 
            [NAME OF ENTITY]    
 
           
By:
                     
 
  Name:        
 
           
 
  Title:        
 
           

Multiparty Borrowing Base
Credit Facility Pledge & Security Agreement

Annex C - Page 4



--------------------------------------------------------------------------------



 



ANNEX D TO SECURITY AGREEMENT
ACKNOWLEDGMENT OF PLEDGE
PARTNERSHIP/LIMITED LIABILITY COMPANY: _____________________
INTEREST OWNER: _____________________________
     BY THIS ACKNOWLEDGMENT OF PLEDGE, dated as of ___________________, 200_,
___________________________ (the “Partnership/Limited Liability Company”) hereby
acknowledges the pledge in favor of Royal Bank of Canada, in its capacity as
Collateral Agent for certain beneficiaries and as Administrative Agent and
Collateral Agent for certain Borrowing Base Facility Lenders and as Secured
Party (“Pledgee”) under that certain Amended and Restated Pledge and Security
Agreement dated as of September 21, 2010 (as amended, modified, supplemented, or
restated from time to time, the “Security Agreement”), against, and a security
interest in favor of Pledgee in, all of _________________________’s (the
“Interest Owner”) Rights in connection with any partnership/limited liability
company membership interest in the Partnership/Limited Liability Company now and
hereafter owned by the Interest Owner (“Partnership/Limited Liability Company
Interest”).
     A. Pledge Records. The Partnership/Limited Liability Company has identified
Pledgee’s interest in all of the Interest Owner’s Right, title, and interest in
and to all of the Interest Owner’s Partnership/Limited Liability Company
Interest as subject to a pledge and security interest in favor of Pledgee in the
Partnership/Limited Liability Company records.
     B. Partnership/Limited Liability Company Distributions, Accounts, and
Correspondence. The Partnership/Limited Liability Company hereby acknowledges
that (i) all proceeds, distributions, and other amounts payable to the Interest
Owner, including, without limitation, upon the termination, liquidation, and
dissolution of the Partnership/Limited Liability Company shall be paid and
remitted to the Pledgee upon demand, (ii) all funds in deposit accounts shall be
held for the benefit of Pledgee, and (iii) all future correspondence,
accountings of distributions, and tax returns of the Partnership/Limited
Liability Company shall be provided to the Pledgee. The Partnership/Limited
Liability Company acknowledges and accepts such direction and hereby agrees that
it shall, upon the written demand by the Pledgee, pay directly to the Pledgee at
its offices at Royal Bank Plaza, P.O. Box 50, 200 Bay Street, 12th Floor, South
Tower, Toronto, Ontario M5J 2W7 any and all distributions, income, and cash flow
arising from the Partnership/Limited Liability Company Interests whether payable
in cash, property or otherwise, subject to and in accordance with the terms and
conditions of the Partnership/Limited Liability Company Agreement. The Pledgee
may from time to time notify the Partnership/Limited Liability Company of any
change of address to which such amounts are to be paid.
Remainder of Page Intentionally Blank.
Signature Page to Follow.
Multiparty Borrowing Base
Credit Facility Pledge & Security Agreement

Annex D - Page 1



--------------------------------------------------------------------------------



 



     EXECUTED as of the date first stated in this Acknowledgment of Pledge.

         
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

              [PARTNERSHIP/LIMITED LIABILITY COMPANY]
 
       
 
  By:    
 
       
 
      as [General Partner] [Manager]

              By:         Name:         Title:      

Multiparty Borrowing Base
Credit Facility Pledge & Security Agreement

Annex D - Page 2



--------------------------------------------------------------------------------



 



ANNEX E TO AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT
ASSUMPTION AGREEMENT
          ASSUMPTION AGREEMENT, dated as of ________________, 200_, made by
____________________ (the “Additional Debtor”), in favor of Royal Bank of
Canada, in its capacity as “Collateral Agent” for the Intercreditor Secured
Parties pursuant to the Intercreditor Agreement and in its capacity as
“Administrative Agent” and “Collateral Agent” for the Borrowing Base Facility
Secured Parties and as Secured Party (“Secured Party”) under that certain
Amended and Restated Pledge and Security Agreement dated as of September 21,
2010 (as amended, modified, supplemented, or restated from time to time, the
“Security Agreement”). All capitalized terms not defined herein shall have the
meaning ascribed to them in such Security Agreement.
W I T N E S S E T H:
          WHEREAS, in connection with the Borrowing Base Facility Credit
Agreement and the Pipeline Credit Agreement each of PostRock Energy Corporation,
a Delaware corporation, PostRock Energy Services Corporation, a Delaware
corporation, PostRock MidContinent Production, LLC, a Delaware limited liability
company, and STP Newco, Inc., an Oklahoma corporation (collectively the
“Debtors”), have entered into the Security Agreement in favor of the Secured
Party for the benefit of the Beneficiaries ;
          WHEREAS, the Additional Debtor is required to become a party to the
Security Agreement; and
          WHEREAS, the Additional Debtor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Security Agreement;
          NOW, THEREFORE, IT IS AGREED:
          1. Agreement. By executing and delivering this Assumption Agreement,
the Additional Debtor, as provided in Paragraph 9(i) of the Security Agreement,
hereby becomes a party to the Security Agreement as a Debtor thereunder with the
same force and effect as if originally named therein as a Debtor and, without
limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Debtor thereunder. The information set forth in
Schedule 1-A hereto is hereby added to the information set forth in the Annexes
to the Security Agreement. The Additional Debtor hereby represents and warrants
that each of the representations and warranties contained in Paragraph 5 of the
Security Agreement is true and correct in all material respects as it relates to
such Additional Debtor on and as the date hereof (after giving effect to this
Assumption Agreement) as if made on and as of such date.
          2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
Remainder of Page Intentionally Blank.
Signature Page to Follow.
Multiparty Borrowing Base
Credit Facility Pledge & Security Agreement

Annex E - Page 1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to
be duly executed and delivered as of the date first above written.

            [ADDITIONAL DEBTOR]
      By:           Name:           Title:        

Multiparty Borrowing Base
Credit Facility Pledge & Security Agreement

Annex E - Page 2